 1   CARLSON LYNCH SWEET
     KILPELA & CARPENTER, LLP
 2   Todd D. Carpenter (CA 234464)
     Brittany C. Casola (CA 3016561)
 3   1350 Columbia St., Ste. 603
     San Diego, California 92101
 4   Telephone: (619) 762-1900
     Facsimile: (619) 756-6991
 5   tcarpenter@carlsonlynch.com
 6   KALIEL PLLC
     Jeffrey D. Kaliel (CA Bar No. 238293)
 7   Sophia Gold (CA Bar No. 307971)
     1875 Connecticut Ave., NW, 10th Floor
 8   Washington, D.C. 20009
     (202) 350-4783
 9   jkaliel@kalielpllc.com
     sgold@kalielpllc.com
10
     Attorneys for Plaintiff
11   and Proposed Class Counsel

12
13
                          UNITED STATES DISTRICT COURT
14
                        SOUTHERN DISTRICT OF CALIFORNIA
15
16
     KRISTEN SCHERTZER, MEAGAN                    Case No: 3:19-cv-00264-JM-MSB
17   HICKS, BRITTANY COVELL, on behalf
18   of themselves and all others similarly
     situated,                                    SECOND AMENDED CLASS
19                                                ACTION COMPLAINT
                                    Plaintiffs,
20
     v.
21                                                [DEMAND FOR JURY TRIAL]
     BANK OF AMERICA, N.A,
22   CARDTRONICS, INC., ATM
23   NATIONAL, LLC, FCTI, INC., CASH
     DEPOT LTD, and DOES 1-50, inclusive,
24
                                  Defendants.
25
26
27
28

                                     1
                    SECOND AMENDED CLASS ACTION COMPLAINT
 1                   SECOND AMENDED CLASS ACTION COMPLAINT
 2            Plaintiffs KRISTEN SCHERTZER, BRITTANY COVELL, and MEAGAN HICKS
 3   (“Plaintiffs”) bring this action on behalf of themselves and all others similarly situated
 4   against Defendants Cardtronics, Inc. (“Cardtronics”), ATM National, LLC (“ATM
 5   National”)1, FCTI, Inc. (“FCTI”), Cash Depot, Ltd, Bank of America, N.A. (“BofA”), and
 6   state:
 7   I.       INTRODUCTION
 8            1.   This Second Amended Complaint challenges a) a multifaceted scheme by
 9   BofA to charge unwarranted fees to their accountholders for supposedly undertaking
10   checking account “balance inquiries” during out-of-network2 ATM transactions; b)
11   deceptive and misleading representations regarding balance inquiries and fees for balance
12   inquiries made by the independent ATM operators Cardtronics, Cash Depot and FCTI
13   (collectively, the “ATM Defendants”) on screens and signs at the ATMs they operate; and
14   c) BofA’s practice of charging International Transaction fees in excess of its permissible
15   contract rate of 3.00% per foreign transaction.
16            2.   American consumers are being pummeled with three to four discrete fees of
17   $2-$4 each for cash withdrawals from so-called “out of network” ATM machines in
18   lightning-fast transactions that occur in under a minute. The few consumers who have
19   learned of this gouging are shocked, since they were never informed by the ATM owners
20   or their own banks that three or four fees would be assessed during a single ATM visit.
21            3.   Plaintiffs’ ATM claims result from a scheme wherein Bank of America
22   knowingly exploits deceptive representations and processes at ATMs they do not operate
23   in order to increase their own ATM fee revenue resulting from out-of-network ATM usage
24
25
     1
       ATM National, LLC is a wholly owned subsidiary of Cardtronics, Inc., and for all
26   intents and purposes relating to the allegations set forth in this [Proposed] Second
27   Amended Class Action Complaint, is considered to be the same entity as Cardtronics.
     2
       ATM transactions that occur at independent, third-party ATMs that are not owned or
28   branded by Bank of America.
                                       2
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   by their accountholders. The ATM Defendants, in turn, design deceptive on-screen and
 2   on-ATM disclosures to trick consumers into engaging into supposed “balance inquiries”
 3   they never intended or agreed to pay for; and BofA drafts and enforces accountholder
 4   agreements that never alert consumers, or authorizes it, to charge multiple Out of Network
 5   (“OON”) ATM fees (sometimes two or three on the same ATM use) on the same cash
 6   withdrawal transaction.
 7         4.      A simple example reveals the extent of the scheme. Plaintiff Brittany Covell,
 8   a BofA customer, walked into a 7-Eleven store to withdraw $20 in cash at an ATM operated
 9   by FCTI. Shockingly, Plaintiff Covell was charged $10.50 in ATM transaction fees for
10   the privilege of walking out of 7-Eleven with a $20 dollar bill in her pocket: the ATM
11   owner charged her a usage fee of $2.00 and BofA charged her three out-of-network ATM
12   Fees (“OON Fees”) of $3.00 each—one for the cash withdrawal; a second one for a
13   supposed balance inquiry that Plaintiff Covell never consented to; and a third “phantom”
14   balance inquiry fee for printing her receipt. Plaintiffs’ lawsuit challenges abhorrent and
15   deceptive practices like these.
16         5.      Because, in short, no reasonable consumer would agree to pay over $10.00 in
17   ATM Fees to make a small cash withdrawal, BofA and the ATM Operators have built
18   deception into every step of the process—from ATM screens to Bank account
19   disclosures—in order to protect and expand what has become a multi-billion dollar source
20   of revenue.
21         6.       The ATM Defendants, Cardtronics, Inc., FCTI, Inc., and Cash Depot Ltd are
22   independent deployers of ATM machines.          Cardtronics, the self-described “World’s
23   Largest ATM Operator,” deploys over 200,000 ATM machines worldwide and
24   domestically provides thousands of stand-alone ATMs (unaffiliated with any bank or
25   financial institution) to some of the nation’s largest retailers, including CVS, Walgreens,
26   Safeway, Costco, Kroger, Target and Circle K. Defendant FCTI has deployed over 30,000
27   independent ATM machines to its retail clients, including: 7-11, Albertson’s, Flying J
28

                                       3
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   convenience stores and Kroger’s grocery stores. And Cash Depot has over 30,000 ATMs,
 2   including at most Wal-Mart stores throughout the country.
 3         7.      The ATM Defendants earn revenue primarily from three sources: 1) charging
 4   consumers “surcharges” for use of their machines when they make cash withdrawals—
 5   usually between $3-$5; 2) collecting an “interchange fee” from those consumers’ financial
 6   institutions, including BofA, for the cash withdrawal transactions themselves, which is a
 7   small percentage of each cash withdrawal amount; and, most relevant for this litigation, 3)
 8   collecting payments from their customers’ financial institutions, including BofA, for each
 9   balance inquiry3 that one of their accountholders undertakes on one of their machines,
10   usually in the amount of $.50. In sum, the ATM Defendants have a direct financial
11   incentive to ensure—by whatever means possible—that consumers undertake balance
12   inquiries, because they get paid for each one.
13         8.      BofA also earns significant revenue when its accountholders use of Out-of-
14   Network ATMs. ATM Fee revenue for BofA has risen dramatically in recent years and has
15   become one of the primary drivers of all bank fee income overall. BofA charges OON
16   Fees of $2.50 when an accountholder makes a cash withdrawal at an Out of Network ATM,
17   including at the ATMs owned by the ATM Defendants, plus—without disclosing this fact
18   to their customers—also charges a separate fee when they determine a customer has
19   performed a balance inquiry as part of a cash withdrawal. In sum, BofA, like all financial
20   institutions, collects OON Fees (including for balance inquiries) from their own customers
21   and then they are contractually bound to pay a portion of these fees back to the ATM
22   Defendants.
23
24
25
26
     3
27    A balance inquiry occurs when a retail bank or credit union customer utilizes their debit
     card at an ATM machine to check the available balance in their checking or savings
28   account.
                                       4
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1         9.       The major problem with these practices is that consumers are deceived and
 2   lured into undertaking and paying OON Fees for balance inquiries (“Balance Inquiry
 3   Fees”) that are not disclosed, deceptive, and in many cases redundant:
 4
 5         a) First, the BofA account agreement fails to authorize both an Out of Network
 6               Fee and a Balance Inquiry Fees on the same ATM use; and it grants the bank
 7               total discretion to determine when a Balance Inquiry Fee will apply—discretion
 8               they use unfairly. BofA relies solely on information and confirmation from the
 9               ATM Defendants as to when an Out of Network ATM Transaction has
10               occurred, even where they know full well the accountholder has failed to ask
11               for a balance inquiry, failed to authorize a fee for one, or been tricked into
12               doing so. And in the case of FCTI, the customers are being double billed –
13               assessed phantom charges for inquiries that were never made. Because the
14               financial incentive is so great, BofA issues deceptive account disclosures, and
15               turns a blind eye to the trickery used by the ATM Defendants.
16         b) Second, the ATM Defendants intentionally design deceptive, entrapping on-
17               screen prompts and disclosures that lure consumers into undertaking balance
18               inquires and never once disclose that such balance inquiries may cause an Out of
19               Network Balance Inquiry Fee from their bank.
20         10.      BofA misled its customers as to what it means to engage in an “Out of
21   Network” ATM transaction—and never told their accountholders the truth, that they can
22   and will be charged multiple OON Fees on a single out of network ATM use. BofA
23   reserved sole discretion as to how an Out of Network ATM transaction will be defined and
24   the circumstances under which their customers will be deemed to have engaged in an Out
25   of Network ATM Transaction that causes them to incur an OON Fee. Most retail banks,
26   including BofA, uniformly charge “Out of Network” ATM transaction fees, but they also
27   mislead their customers as to what circumstances will give rise to such fees or how many
28   fees the customer will be charged at one ATM “use” or a single ATM visit.
                                         5
                        SECOND AMENDED CLASS ACTION COMPLAINT
 1         11.    Plaintiffs’ lawsuit challenges    BofA’s right to collect multiple “Out of
 2   Network” ATM fees on a single ATM visit, given its misrepresentations regarding the
 3   aggregate number of fees their customers will be charged during a single ATM visit, for
 4   blindly permitting the ATM Defendants to determine for them when and how an Out of
 5   Network ATM transaction has occurred, and their failure to adequately explain to their
 6   customers how their discretion in assessing the fees will be exercised.
 7         12.    Plaintiffs’ class action also challenges the ATM Defendants’ fraudulent
 8   scheme of misleading Plaintiffs and other unsuspecting customers into engaging in
 9   checking account balance-inquiry transactions at the ATM Defendants’ independent, non-
10   bank affiliated ATM machines. Defendants’ ATM machines utilize deceptive screen
11   prompts to trick customers into engaging in balance inquiries that the consumers would not
12   otherwise undertake.
13         13.    For example, in the case of Ms. Covell and FCTI; she made a single supposed
14   balance inquiry, but was charged two Out of Network ATM Balance Inquiry Fees by her
15   own bank. Upon information and belief, Plaintiff alleges that FCTI communicates to BofA
16   that a request for a receipt, at the end of the cash withdrawal transaction, is an additional
17   “balance inquiry”. This is the height of deceptive conduct; no consumer, after checking
18   their account balance, and then withdrawing $20.00, would reasonably pay to check their
19   account balance AGAIN.         Yet, FCTI has been routinely double-billing retail bank
20   customers, including Plaintiff Covell for one-time balance inquiries (and even the first
21   balance inquiries are deceptively represented). Retail banks, including BofA, are collecting
22   double the amount of Out-Of-Network Balance Inquiry Fees that they would otherwise be
23   entitled to and FTCI profits from this scheme by receiving kickbacks from every retail bank
24   engaged in this practice, in the form of interchange payments for the phantom balance
25   inquiries.
26         14.    In the case of Cardtronics, Plaintiff Schertzer was unwittingly lured into
27   making an balance inquiry through the use of deceptive screen prompts. Rather than
28   providing consumers with a standard menu from which they would affirmatively “opt-in”

                                       6
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   to make a balance inquiry, Cardtronics forces consumers to “opt out” of a benign screen
 2   prompt asking if the customer would like their balance printed on a receipt. The request
 3   doesn’t adequately notify consumers that they are engaging in a transaction that will cost
 4   them money; and the screen prompt doesn’t permit customers to explicitly decline the
 5   transaction. Simply stated, it very purposefully creates confusion. This confusion causes
 6   consumers to pay for a balance inquiry they do not require and would have never agreed
 7   to pay for absent Cardtronics’ misleading screen prompts. These types of “Out of Network”
 8   events are well known to BofA and other banks,, yet completely undisclosed. BofA profits
 9   from this confusion and returns the kickbacks to the ATM Defendants.
10         15.    In the case of Cash Depot, it is prominently advertising and encouraging its
11   customers to make balance inquiries at Cash Depot ATM machines, representing,
12   “CHECK YOUR BALANCE FOR FREE,” despite knowing customers, including
13   Plaintiff Hicks, would be charged a Balance Inquiry Fee by her Bank for doing so, and
14   despite receiving enormous kickbacks from retail banks, including BofA for their share of
15   the Balance Inquiry Fees.
16         16.    Lastly, this consumer class action also challenges BofA’s systematic practice
17   of charging more than its promised rate of 3.00% when it assesses International Transaction
18   Fees on its customers’ international payment card transactions. International Transaction
19   Fees are assessed by certain retail banks, including BofA, when a customer makes a
20   purchase with his or her payment card at an international retailer or when a withdrawal is
21   made at an international ATM. Retail banks, including BofA, charge a flat percentage of
22   the transaction amount.
23          17. BofA’s standard account agreement, the “Deposit Agreement and
24   Disclosures” (See Exhibit No. 1, BofA “Account Agreement”) and its accompanying fee
25   disclosures, the “Personal Schedule of Fees,” (See Exhibit No. 2, BofA “Fee Schedule”)
26   govern all of their consumer deposit accounts in the United States, including Plaintiff
27   Schertzer’s checking account.
28

                                      7
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1         18.    As set forth in the Fee Schedule, BofA charges accountholders International
 2   Transaction Fees of exactly 3.00% of the purchase amount on: 1) payment card purchases
 3   made at international vendors; 2) ATM withdrawals made at International ATM machines;
 4   and 3) internet purchases using a payment card made on websites of international
 5   merchants. See Exhibit No. 2, BofA Fee Schedule, P.9, November, 2018.
 6         19.    BofA’s Account Agreement and Fee Schedule do not permit BofA to charge
 7   International Transaction Fees in excess of 3.00%. However, BofA engages in a
 8   systematic, routine process of “rounding up,” to the nearest penny, in the assessment of its
 9   International Transaction Fees, which in turn, permits the Bank to assess International
10   Transaction Fees as high as 5.2% of the total value of the transaction.
11         20.    BofA undertakes to maximize International Transaction Fees with a deceptive
12   practice which also violates its contracts. As discussed more fully below, it is a breach of
13   the Bank’s contract and of reasonable consumers’ expectations for the Bank to charge
14   International Exchange Fees in excess of 3.00%.
15         21.    This rounding up is improper. Other banks refuse to engage in this practice.
16   For example, one of BofA’s primary market competitors in California, Union Bank, N.A.,
17   has a policy of “rounding down” to stay beneath Union Bank’s disclosed International
18   Transaction Fee of 2.00%.
19         22.    Plaintiff, and other BofA customers, have been injured by BofA’s improper
20   practices. On behalf of herself and the Class, Plaintiff seeks damages, restitution and
21   injunctive relief for BofA’s breach of contract and violation of California consumer
22   protection laws.
23
24   I.    JURISDICTION AND VENUE
25         23.    This Court has original jurisdiction of this action under the Class Action
26   Fairness Act of 2005. Pursuant to 28 U.S.C. §§ 1332(d)(2) and (6), this Court has original
27   jurisdiction because the aggregate claims of the putative class members exceed $5 million,
28

                                         8
                        SECOND AMENDED CLASS ACTION COMPLAINT
 1   exclusive of interest and costs, and at least one of the members of the proposed classes is
 2   a citizen of a different state than Defendants.
 3         24.    Venue is proper in this district pursuant to 28 U.S.C. § 1391 because each of
 4   the Defendants is subject to personal jurisdiction here and regularly conducts business in
 5   this District, and because a substantial part of the events or omissions giving rise to the
 6   claims asserted herein occurred in this district.
 7         25.    Plaintiffs are citizens and residents of San Diego, California.
 8         26.    Cardtronics, Inc. regularly operates ATM machines throughout the State of
 9   California, including in this judicial district, and provides all ATM related services to its
10   customers, including members of the putative Class. As such, it is subject to the personal
11   jurisdiction of this Court.
12         27.    Cash Depot, Ltd. regularly operates ATM machines throughout the State of
13   California, including in this judicial district, and provides all ATM related services to its
14   customers, including members of the putative Class. As such, it is subject to the personal
15   jurisdiction of this Court.
16         28.    ATM National, LLC is a wholly owned subsidiary of Cardtronics and
17   regularly operates ATMs throughout the State of California, including in this judicial
18   district, and provides all ATM related services to its customers, including members of the
19   putative Class. As such, it is subject to the personal jurisdiction of this Court.
20         29.    FCTI, Inc. is a California corporation with its principle place of business in
21   Los Angeles, California. FCTI regularly and systematically operates ATM machines
22   throughout the State of California and the country, including in this judicial district, and
23   provides all ATM related services to its customers, including members of the putative
24   Class. As such, it is subject to the personal jurisdiction of this Court.
25         30.    BofA regularly and systematically operates retail banking branch locations
26   throughout the State of California, including in this judicial district, and provide banking
27   services to its customers, including members of the putative Class.
28

                                       9
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   II.      FACTUAL BACKGROUND AS TO THE ATM DEFENDANTS
 2         31.     In recent years, there has been significant consumer and political outcry over
 3   the business practices of the ATM industry. Consumer advocates, commentators and
 4   politicians have railed against “usurious” fees charged by ATM operators. Almost all of
 5   the focus has concerned the high cost of surcharge fees, or the fees that an ATM operator
 6   charges directly to consumers for engaging in cash withdrawal transactions, which range
 7   from $3-$5 per transaction. This litigation does not concern those fees.
 8         32.     There is also a second fee that consumers using out-of-network ATMs are hit
 9   with—the OON Fee, which is charged by their own bank for using an ATM not owned by
10   their bank. This fee, ranging from $2-$3 is charged to the consumer in addition to the
11   surcharges assessed by the ATM owners, which means that Americans are now paying
12   between $5-$8 for every out of network ATM withdrawal they undertake. This litigation
13   does not concern this second type of fee either.
14         33.     Rather, there is a third fee that has gone unnoticed, and it involves so-called
15   “balance inquiries” undertaken at out-of-network ATMs.            In addition to collecting
16   surcharges on ATM cash withdrawals, the ATM Defendants profit by receiving kickbacks,
17   in the form of “interchange fees,” from their customers’ banks for providing so-called
18   “balance inquiries” at their ATMs. Unbeknownst to consumers, they can be charged one
19   or two fees by their banks for supposedly performing balance inquiries in addition to the
20   surcharge from the ATM owner and the first OON Fee from their own bank for the cash
21   withdrawal.
22         34.     An accountholder who unsuspectingly checks his available balance as part of
23   a cash withdrawal transaction at a Cardtronics, FCTI or Cash Depot ATM machine can
24   expect to pay the following fees: 1) the customer will pay the ATM defendants a surcharge
25   for the withdrawal; 2) the customer also pays his/her own bank a OON Fee for making an
26   out of network cash withdrawal; 3) the customer will also pay his/her bank another OON
27   Fee for supposedly undertaking one or more balance inquiries during the cash withdrawal
28   (and in the case of a withdrawal at a FCTI ATM machine, the customer will pay an

                                       10
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   additional, “phantom” fee for yet another balance inquiry). A single $20.00 withdrawal
 2   can generate between $7.00 and $10.50 in fees, which BofA and the ATM Defendants
 3   hungrily divide up.
 4         35.    Because the provision of balance inquiries are essentially cost-free to ATM
 5   owners, and because they are hugely profitable, ATM owners have placed a great emphasis
 6   in recent years on increasing the number of supposed balance inquiries undertaken at their
 7   machines—by any means necessary.
 8         36.    In the last decade, the revolution of mobile banking applications and
 9   increasing legislative scrutiny on the punitive nature of independent ATM machine
10   withdrawal surcharges has forced the ATM Defendants to seek other sources of revenue.
11   The 2015 Independent ATM deployer survey sponsored by Kahuna ATM Solutions and
12   the ATM Industry Association found that declining interchange rates were one of the top
13   concerns for Independent ATM operators4. The ATM Defendants shared this concern. For
14   example, Cardtronics repeatedly voiced this concern in its financial disclosures, most
15   recently stating:
16         “In addition to the impact of the net interchange rate decrease, we saw
           certain financial institutions migrate their volume away from some
17         networks to take advantage of the lower pricing offered by other networks,
18         resulting in lower net interchange rates per transaction to us. If financial
           institutions move to take further advantage of lower interchange rates, or if
19         networks reduce the interchange rates they currently pay to ATM deployers
20         or increase their network fees, our future revenues and gross profits could
           be negatively impacted.” See Cardtronics, Inc. SEC Form 10-Q, April 30,
21         2018. Available at: http://ir.cardtronics.com/node/18341/html (Last
22         Viewed July 11, 2018).
23
24         37.    Feeling the financial pressure of declining interchange rates, the ATM
25   Defendants sought to increase revenue in other ways.
26
27
     4
      See 2015 IAD Poll at https://www.atmmarketplace.com/news/2015-iad-poll-reveals-
28   growing-attention-on-emv-shrinking-focus-on-mobile/ Last Viewed June 11, 2018.
                                      11
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1          38.    They turned to balance inquiries to drive revenue. But they had a problem:
 2   very few consumers seek them out and are willing to pay for them.
 3          39.    Americans, in short, use ATMs for the service of withdrawing cash, not to
 4   perform balance inquiries and transfers that are now commonly performed online or on
 5   mobile devices for free.
 6          40.    The ATM Defendants have known for years that the vast majority of
 7   customers who come to use their ATM machines are there to perform only a cash
 8   withdrawal.
 9
10          41.    This makes perfect sense. Due to the availability of cost-free alternatives, like
11   checking a balance on a mobile app, phone banking, or online access, paying for a balance
12   inquiry at an ATM is not a rational act for the vast majority of consumers. Moreover, the
13   shelf-life of the information obtained through a balance inquiry is extremely short. With
14   checking accounts having numerous transactions that post throughout the day, as well as
15   scheduled withdrawals that occur overnight, the viability of the information received
16   through a balance inquiry at an ATM is only even arguably beneficial for the immediate
17   business at hand, i.e. the cash withdrawal.
18          42.    Moreover, because consumers are entitled to receive, as part of their cash
19   withdrawal, a printed receipt at the conclusion of their transaction, they already have free
20   access to their account balances without having to engage in a separate balance inquiry.

21          43.    Therefore, when a consumer uses an ATM for a balance inquiry, it is almost

22   always in conjunction with a cash withdrawal transaction.

23          44.    For all these reasons, historically only a tiny percentage of ATM transactions

24   were for balance inquiries. Very few consumers need this information badly enough to

25   pay for it.

26          45.    But the ATM Defendants had a solution:           lure consumers into balance

27   inquiries via trickery and deception in order to increase balance inquiries from those

28   customers who otherwise do not need them or would not be willing to pay for them as part

                                       12
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   of a cash withdrawal. The ATM Defendants have embraced a number of tactics to increase
 2   the number of balance inquiries supposedly performed at their ATM machines.
 3         A.     Balance Inquiry At Start
 4         46.    The first and most widespread of those tactics is commonly referred to in the
 5   independent ATM operator segment as “Balance Inquiry At Start.”
 6         47.    “Balance Inquiry At Start” refers to the reordering of ATM machine screen
 7   prompts so that the first screen a customer encounters, following PIN entry, is an
 8   immediate prompt to view their available account balance.
 9         48.    Prior to the adoption of “Balance Inquiry at Start” by certain ATM owners,
10   the first screen prompt after PIN entry would show a menu of available options. These
11   options typically include: 1) Fast Cash; 2) Withdrawal; 3) Transfer; and 4) Balance Inquiry
12   – among others. In the typical scenario, a customer who wished to perform a “Balance
13   Inquiry,” would have to affirmatively seek out and select that option. But as discussed
14   above, very few consumers did that.
15         49.    The adoption of “Balance Inquiry at Start” resulted in a significant increase in
16   balance inquiries made at the beginning of every transaction, prior to the actual cash
17   withdrawal. Indeed, consumers began to understand such balance inquiries were part and
18   parcel of the cash withdrawal they intended to make when they walked up to the ATM.
19         50.    The new approach was adopted by ATM operators for one reason: to increase
20   revenue. The increase in balance inquiries would mean an increase in their payments from
21   the banks in the form of interchange fees. Several industry forums have touted the financial
22   benefits to Independent ATM deployers (IADs) of utilizing Balance Inquiry at Start. For
23   example:
24
25         “Many IADs do not include balance inquiries as an option during a
           transaction. Although the ATM doesn’t charge the customer, IADs can
26         derive significant interchange revenue from these transactions. ATMs
27         that are set to suggest balance inquiries at the start of transactions can
           expect a significant increase in the number of balance inquiries
28         performed      by     the    machine”.      See     ATM       Atom,      at
                                      13
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1         http://www.atmatom.com/5-ways-to-boost-atm-portfolio-profitability/ (last
           viewed July 11, 2018) (emphasis added).
 2
 3         “Enable “balance inquiry at start” on Every ATM—an easy step to make,
           ‘Balance Inquiry at Start’ can increase your balance inquiries 20 to 30
 4
           percent—at minimal cost. By making this slight adjustment in
 5         programming, the incremental revenue it produces can make quite a
           difference.             See          ATM            Marketplace       at
 6
           https://www.atmmarketplace.com/blogs/five-ways-to-increase-atm-
 7         profitability/ (last viewed July 11, 2018) (emphasis added).
 8
           “Once Balance Inquiry At Start is enabled, deployers can expect between
 9         20-30 percent of their transactions to be balance inquiries, whereas
           before such transactions might have been 10 percent or less.” See Slawsky,
10
           Richard, Five Ways to Boost the Profitability of an ATM Portfolio, ATM
11         Marketplace      White     Paper,    2011,    at     2     available   at:
           http://www.grantvictor.com/pdfs/Five%20Ways%20to%20Boost%20AT
12
           M%20Profitability.pdf (last viewed July 11, 2018) (emphasis added).
13
14         B.     “Balance Inquiry At Start” is a deceptive business practice designed to
                  increase balance inquiries from customers who would not otherwise
15
                  purchase or engage in them.
16
17         51.    “Balance Inquiry at Start” increases supposed balance inquiries by creating
18   consumer confusion. It does so by catching unsuspecting customers off guard and tricking
19   them into believing the service is free and an integral part of a cash withdrawal transaction.
20   This consumer confusion is the product of two factors.
21         52.     First, when consumers use ATMs not owned by their own bank, federal law
22   requires the owners of those Out-of-Network ATMs to inform users of the amount of the
23   usage fees charged by the ATM owner.
24         53.    Thus, it is standard at ATMs in the United States that when a consumer uses
25   an ATM not owned by her home bank, a message is displayed on the screen stating that
26   usage of the ATM will cost a specified amount (“Surcharge”) to proceed with a withdrawal
27   of funds, and that such a fee is in addition to a fee that may be assessed by a consumer’s
28   financial institution for use of the ATM.

                                       14
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1         54.   That message appears only after a user has decided to perform a cash
 2   withdrawal and entered the amount of cash she would like to withdraw.
 3         55.   By way of example, set forth below is the Cardtronics fee notice presented to
 4   every customer prior to making a cash withdrawal:
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
           56.   Through repeated exposure to such fee warning messages, consumers are
22
     accustomed to being warned of fee assessments at out of network ATMs, and to being
23
     provided with the opportunity to decide whether the fees charged are reasonable—before
24
     proceeding with their cash withdrawal. But there is no warning whatsoever at an ATM
25
     that any form of balance inquiry could be an event worthy of a fee, either from the ATM
26
     owner or from the consumer’s bank.
27
28

                                      15
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1         57.     Without such a notice, a balance inquiry appears to be nothing more than an
 2   unremarkable, free lead-in to a cash withdrawal to reasonable, diligent consumers. The
 3   ATM defendants capitalize on this known consumer confusion to lure consumers into
 4   inadvertently requesting hundreds of thousands of balance inquiries each year that
 5   consumers have no desire or intention to pay for.
 6         58.     Second, many ATM operators—and each of the ATM Defendants—use
 7   intentionally deceptive on-screen prompts to exploit and add to the consumer confusion
 8   resulting from a lack of an on-screen fee notice. While varying in certain ways, the
 9   intention and effect is the same: to trick American consumers into repeatedly paying more
10   for a single ATM usage by increasing purported balance inquiries. Each is discussed in
11   turn below.
12         C.      Cardtronics
13                 1.    Cardtronics’ “Balance Inquiry At Start” Screen Prompt is
14                       Deceptive.
15         59.     Cardtronics sought to increase the revenue its ATM machines were earning.
16   The solution it hit upon was to drive up the number of balance inquiries massively, virtually
17   overnight. How did it do this? By designing a confusing series of on-screen prompts that
18   turned its interactions with ATM users on their head: rather than waiting for a consumer
19   to affirmatively request balance inquiries, Cardtronics defaulted consumers into balance
20   inquires and forced them to jump through hoops to opt-out of them.
21         60.     In short, Cardtronics’ Balance Inquiry Screen prompt forces every consumer
22   using an ATM to effectively opt-out of a balance inquiry, as opposed to affirmatively
23   selecting to opt-in. Cardtronics’ on-screen prompts force consumers to successfully
24   navigate numerous balance inquiry screen prompts in order to get to their desired cash
25   withdrawal transaction.
26         61.     By building an opt-out process into a very quick consumer interaction, where
27   transaction time is minimal and the displayed language is confusing, Cardtronics manages
28   systematized, automatic consumer exploitation.

                                         16
                        SECOND AMENDED CLASS ACTION COMPLAINT
 1         62.    Worse, Cardtronics machines never even ask their users whether they would
 2   like to check their balances or not. Instead, they use language that no reasonable consumer
 3   understands to be a request for a balance inquiry.
 4         63.    Upon successfully entering a PIN number, the very first screen presented to a
 5   user of a Cardtronics ATM is as follows (See Exhibit No. 3; Cardtronics ATM Screen
 6   Prompts; Screen Prompt No. 2):
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24         64.    Cardtronics’ “Balance Inquiry At Start” screen prompt is woefully
25   misleading. The first question posed to the consumer is:
26                Would you like your Available Balances on a receipt?
27         65.    Reasonable consumers like Plaintiffs simply have no idea that one of the two
28   possible responses to this question—“Main Menu” or “Yes Continue”—will be construed

                                      17
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1   by Cardtronics and their banks to be a request for a pre-withdrawal balance inquiry.
 2   Indeed, reasonable consumers understand this question to be simply asking whether or not
 3   a consumer would like a printed receipt at the end of the cash withdrawal transaction—a
 4   receipt that is already required to be provided, free of charge, by federal law. See
 5   Regulation E, § 205.9 et seq.
 6         66.    But in seconds, with a fateful choice between two opaque and deceptive
 7   options, an unsuspecting ATM user may have just committed himself to the first of three
 8   or four discrete fees for using the Cardtronics ATM.
 9         67.    Receipts are typically given after transactions are performed, i.e. following a
10   purchase or in the context of an ATM transaction, after a cash withdrawal or deposit.
11         68.    The colors and language used in the two on-screen “buttons” further have the
12   effect of defaulting consumers into balance inquiries they never wanted: “Yes Continue”
13   (in a bright green button) or “Main Menu” (in a bright red button).
14         69.    The ATM user is never presented with the option of simply saying “No”.
15         70.    The ATM user is, indeed, never asked the simple question “Would you like
16   to perform a balance inquiry?”      As discussed below, the term “balance inquiry” is
17   uniformly used by BofA in their account disclosures, but notably not used by the ATM
18   operators.
19         71.    Moreover, the Green Button doesn’t just say, “Yes” – it says, “Yes Continue”
20   – communicating to consumers that the only way or at least the most efficient way to get
21   to their desired cash withdrawal and “Continue” on with their intended transaction, is to
22   select the Green Button. As is commonly known, green is associated with continuing,
23   “going,” or proceeding. Cardtronics intended to convey to consumers that the Green Button
24   is the only choice to proceed with the desired cash withdrawal transaction.
25         72.    Customers, including Plaintiff Kristen Schertzer, reasonably believed that by
26   selecting the Green Button, her transaction would “Continue” and she would get to the cash
27   withdrawal screen as quickly as possible. In contrast, the Red Button appears to reasonable
28   consumers as though the transaction will start over or end altogether by sending the

                                      18
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1   customer back to an undisclosed “Main Menu”; seemingly offering to take the customer
 2   back to where he/she started to begin with – begging the question to the customer: “if I
 3   press Main Menu, won’t I just end up where I am right now?
 4         73.     Fourth, the confusion at the screen prompt is enhanced by the lack of fee
 5   notice. Customers, including Plaintiff, believe that the balance inquiry is being offered to
 6   them for free. Customers, including Plaintiff, reasonably believe that the Balance Inquiry
 7   at Start screen prompt is simply asking them if they want a printed receipt. Absent any
 8   warning that a fee will be imposed by the customers’ financial institution for either choice,
 9   the customer reasonably believes it is free.
10         74.     Each of these subtle and not-so-subtle tricks has been designed by Cardtronics
11   to exploit consumers, the vast majority of whom are not at the ATM seeking to perform a
12   balance inquiry, but simply to make a cash withdrawal –as fast and conveniently as
13   possible.
14         75.     Plaintiff Schertzer was deceived by these misrepresentations and deceptive
15   prompts, did not intend to perform a balance inquiry, and certainly never intended to pay
16   for one. See Exhibit No. 3, Cardtronics Screen Prompts.
17                 2.    Cardtronics profits enormously from its deception
18         76.     There is no doubt that Cardtronics’ deceptive prompts have achieved their
19   intended effect: the creation of a new, massive stream of balance inquiry revenue almost
20   overnight.
21   As discussed above, Cardtronics earns revenue on each balance inquiry.             In 2012,
22   Cardtronics disclosed that it earned fifty cents on each balance inquiry from the user’s
23   home bank.5
24
25
26   5
      This figure appeared in a power point presentation prepared by Cardtronics for its
27   shareholders. Cardtronics, ATM Interchange Comments, December 2012, at 3, available
     at http://files.shareholder.com/downloads/CATM/0x0x622218/89e3c9a1-cf3e-4f53-bf25-
28   be8d1d11dd95/December-2012-investor-update.pdf.
                                         19
                        SECOND AMENDED CLASS ACTION COMPLAINT
 1         77.    In turn, for each supposed balance inquiry that Cardtronics is able to wheedle
 2   from unsuspecting users, the users’ home bank, including BofA, assesses an OON Fee—
 3   profiting even more richly than Cardtronics. BofA charges its cardholders a $2.50 OON
 4   Fee for a balance inquiry (in addition to another $2.50 OON Fee for the cash withdrawal).
 5         78.    Assuming the ATM Marketplace’s projections are correct , Cardtronics’
 6   adoption of a deceptive “balance inquiry at start” scheme increased the share of its
 7   transaction volume resulting from balance inquiries by 10% to 20%. In 2016 alone,
 8   Cardtronics processed 1,358,409,000 billion ATM transactions (it counts cash withdrawals
 9   and balance inquiries as separate events)—meaning that the amount of additional balance
10   inquiries experienced by Cardtronics as a result of the adoption of its Balance Inquiry At
11   Start scheme could be between 150-200 million balance inquiries per year. The likely cost
12   to consumers is between $70 and $100 million dollars annually.
13         79.    As a publicly traded company, Cardtronics is required to report its operational
14   and financial data to the public in its quarterly and annual reports filed with the SEC. The
15   chart below provides the transactional data for Cardtronics from 2002-2016 as reported in
16   its annual reports.
17
18
19
20
21
22
23
24
25
26
27
28

                                       20
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1                                                         CARDTRONICS INC
                                                    (Transactional Data 2002-2016)
 2                          (A)                     (B)                   (C)                      (D)                   (E)
                      Number of ATMs             Total ATM         Cash Withdrawal             Other ATM             Other ATM
 3                      (excluding              Transactions         Transactions             Transactions       Transactions/Total
                      Managed Service       (exluding Managed (excluding Managed                [(B) - (C)]      ATM Transactions
                          ATMs)            Service transactions) Service transactions)                                [(D)/(B)]
 4           Year
             2002                   8,298           36,212,000             28,955,000           7,257,000                    20.04%
 5           2003                  12,021           64,605,000             49,859,000          14,746,000                    22.82%
             2004                  24,581          111,577,000             86,821,000          24,756,000                    22.19%
 6           2005                  26,208          156,851,000            118,960,000          37,891,000                    24.16%
             2006                  25,259          172,808,000            125,078,000          47,730,000                    27.62%
             2007                  31,515          244,862,000            163,840,000          81,022,000                    33.09%
 7           2008                  32,050          351,931,000            225,846,000         126,085,000                    35.83%
             2009                  32,413          380,744,000            241,928,000         138,816,000                    36.46%
 8           2010                  33,116          413,780,000            253,890,000         159,890,000                    38.64%
             2011                  48,105          516,564,000            318,615,000         197,949,000                    38.32%
 9           2012                  56,395          704,809,000            443,312,000         261,497,000                    37.10%
             2013                  66,984          860,062,000            521,282,000         338,780,000                    39.39%
10           2014                  78,217        1,040,241,000            617,419,000         422,822,000                    40.65%
             2015                  77,169        1,251,626,000            759,408,000         492,218,000                    39.33%
             2016                  78,561        1,358,409,000            848,394,000         510,015,000                    37.55%
11         Notes:
           (1) The column of Other ATM Transactions was not provided by Cardtronics. It was calculated by subtracting Cash
12         Withdrawal Transactions from Total ATM Transactions.
           (2) The ratio of Other ATM Transactions to Total ATM Transactions was not provided by Cardtronics. It was calculated by
13         dividing Other ATM Transactions into Total ATM Transactions.

           Sources:
14         (1) Cardtronics, Inc. (2006). Annual Report 2006, p. 22. (Transactional Data for years 2002-2006).
           (2) Cardtronics, Inc. (2011). Annual Report 2011 , p. 29. (Transactional Data for years 2007-2011).
15         (3) Cardtronics, Inc. (2016). Annual Report 2016 , p. 40. (Transactional Data for years 2012-2016).

16
17
           80.       Upon information and belief, “Other ATM Transactions” are comprised
18
     mainly of balance inquiries. As a percentage of transaction volume, this category grew
19
     swiftly during 2002-2014, just as predicted by industry proponents of Balance Inquiry at
20
     Start. For Cardtronics, the “Other ATM Tansactions” currently represents 37.55% of “total
21
     ATM transactions,” and has recently has been as high as 40.65%.
22
           81.       This number is staggering when viewed relative to data from other
23
     independent ATM operators.
24
25
26
27
28

                                            21
                           SECOND AMENDED CLASS ACTION COMPLAINT
 1         82.    In 2013, the U.S. Government Accountability Office did a study examining
 2   the issues surrounding ATM fees.6 As part of the study, two independent ATM operators
 3   provided their transactional data for the calendar year 2011.7   The count for “total ATM
 4   transactions” reported by the two independent ATM owners was 146,404,805, with cash
 5   withdrawals comprising 140,634,638 of that amount.8 In other words, the percentage of
 6   “other ATM transactions” to “total ATM transactions” for these two independent
 7   ATM operators in 2011 was 3.94%, as opposed to the 38.32% experienced by
 8   Cardtronics in that same year.9 Since the balance inquiry and transfer options offered
 9   by independent ATM operators are indistinguishable from those offered by Cardtronics, it
10   would stand to reason that the transactional ratios of these competing companies should be
11   comparable. In this case, they are not: Cardtronics is approximately 1,000% higher than
12   its competitors.
13         83.    Second, the most dramatic spike in the ratio of “other ATM Transactions” to
14   “total ATM transactions” occurred during the 2006 to 2010 time period—the precise time
15   period in which Cardtronics rolled out its own “Balance-Inquiry-At-Start” screen prompts.
16   The sudden growth in balance inquiries during this time period is otherwise
17   counterintuitive. With the proliferation of smart phone use beginning in 2007, the demand
18   on the part of consumers to engage in balance inquiries and/or transfers at ATMs should
19   have been significantly diminished since both can be accomplished on a smart phone (or
20   computer) for free. Instead of going down, the percentage of “other ATM transactions” to
21   “total ATM transactions” for Cardtronics rose enormously to approximately 50%.
22
23
24
     6
25     United States Government Accountability Office; AUTOMATED TELLER
     MACHINES – Some Consumer Fees Have Increased, GAO-13-266 (April 2013),
26   available at http://www.gao.gov/assets/660/653723.pdf. Attached hereto as Appendix D.
     7
27     Id. at p. 43.
     8
       Id. at p. 43.
28   9
       Id. at p. 43 (Table 10).
                                         22
                        SECOND AMENDED CLASS ACTION COMPLAINT
 1            84.   The increase is directly attributable to Cardtronics adoption of its highly
 2   misleading version of “Balance Inquiry At Start.” Beginning in 2006, Cardtronics began
 3   adopting on a large scale the practice of Balance Inquiry at Start. In late 2006, Cardtronics
 4   implemented its own EFT transaction processing operation. This not only gave Cardtronics
 5   the ability to monitor transaction activity at ATMs, it gave Cardtronics the ability to control
 6   the flow and content on the ATM screens in its portfolio. This implementation took a few
 7   years to complete. Cardtronics elaborated in its 2008 annual report stating:
 8
 9            In late 2006, we implemented our own EFT transaction processing
              operation, which is based in Frisco, Texas. This initiative enables us to
10
              monitor transactions on our ATMs and to control the flow and content of
11            information on the ATM screen. As of December 31, 2008, we had
              converted approximately 26,000 of our ATMs over to our processing
12
              platform. We currently expect the remaining ATMs in our portfolio to be
13            transitioned to our platform by December 31, 2009, with the exception of
              approximately 3,500 traditional ATMs acquired in the 7-Eleven
14
              Transaction, which will not be converted until 2010. 10
15
16            85.   Since the transaction processing operation allowed Cardtronics to control the
17   content of information on the ATM screen, Cardtronics was able to implement the Balance
18   Inquiry at Start throughout its ATM portfolio. The time frame in which the EFT transaction
19   processing operation was implemented paralleled the dramatic increase in the ratio of
20   “other ATM Transactions” to “total ATM transactions” experienced by Cardtronics. The
21   broad implementation of Balance Inquiry at Start was the reason for this increase as it
22   profited from the interchange fees it received from its customers’ banks, including BofA.
23            D.    FCTI
24                  1.     Not Only Has FCTI Adopted a Deceptive Balance Inquiry at Start
25                         Scheme, But It Also Systematically Double-Bills Users for the Same
                           Purported Balance Inquiry.
26
27
28   10
          Cardtronics, Inc. (2008). Annual Report 2008, p. 6.
                                          23
                         SECOND AMENDED CLASS ACTION COMPLAINT
 1
 2         86.    FCTI also sought to increase the revenue its ATM machines were earning,
 3   and its solution was in many respects the same as Cardtronics: devise a deceptive series
 4   of screen prompts to trick consumers into performing balance inquiries they didn’t intend,
 5   and had no interest in paying for. But it went even further into the depths of deception and
 6   unfairness: it decided to systematically double-bill users for the balance inquiries they
 7   were duped into engaging in.
 8         87.    Put simply, FCTI is causing banks, including BofA to double-bill customers
 9   who use their ATM machines and conduct balance inquiries incidental to a cash withdrawal
10   by systematically communicating a second, additional, “Phantom Balance Inquiry” on
11   every balance inquiry. The customers are deceived into making one balance inquiry – and
12   receive two OON Fees from their home banks—in addition to the ATM operator’s
13   surcharge and the bank’s OON Fee, for a total of four discrete fees for a single, one minute
14   interaction with a FCTI machine.
15         88.    Every time a banking or credit union customer purportedly makes a balance
16   inquiry at an FCTI ATM machine, banks or credit unions, including BofA, charge two
17   OON Fees. BofA charges their own customers, including Plaintiff Covell, two OON Fees
18   for each supposed balance inquiry undertaken by them at an FCTI ATM.
19         89.    Defendant FCTI has and continues to double-charge all retail banking and
20   credit union customers by communicating to them that two balance inquiries were made

21   during a single, cash withdrawal transaction, when in fact, only one balance inquiry was

22   made (and even then, as a result of deception).

23         90.    Suffice it to say, no reasonable consumer is knowingly or intentionally

24   agreeing to undertake two balance inquiries in a single cash withdrawal transaction—much

25   less pay for two such balance inquiries.

26                2.    FCTI On-Screen Prompts Are Deceptive

27         91.    FCTI ATM machines are pre-programmed ATMs and uniformly present

28   FCTI’s pre-set screen prompt to customers. FCTI ATM users, including Covell and

                                        24
                       SECOND AMENDED CLASS ACTION COMPLAINT
 1   Abdelsalam (the “FCTI Plaintiffs”) entered a 7-Eleven convenience store and made what
 2   they understood to be a simple cash withdrawal transaction.
 3         92.   Upon PIN entry, FCTI ATM users are immediately presented with FCTI’s
 4   version of a “Balance Inquiry at Start” screen prompt See Exhibit, No. 4; FCTI Screen
 5   Prompts; (FCTI Screen No. 3):
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      25
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1         93.    As discussed above, “Balance Inquiry at Start” increases supposed balance
 2   inquiries by creating consumer confusion. It does so by catching unsuspecting customers
 3   off guard and tricking them into believing the service is free and an integral part of a cash
 4   withdrawal transaction.
 5         94.     Moreover, when consumers use ATMs not owned by their own bank, federal
 6   law requires the owners of those Out-of-Network ATMs to inform users of the amount of
 7   the usage fees charged by the ATM owner.
 8         95.    Thus, it is standard at ATMs in the United States that when a consumer uses
 9   an ATM not owned by her home bank, a message is displayed on the screen stating that
10   usage of the ATM will cost a specified amount (“Surcharge”) to proceed with a withdrawal
11   of funds, and that such a fee is in addition to a fee that may be assessed by a consumer’s
12   financial institution for use of the ATM.
13         96.    That message appears only after a user has decided to perform a cash
14   withdrawal and entered the amount of cash she would like to withdraw.
15         97.    Through repeated exposure to such fee warning messages, consumers are
16   accustomed to being warned of fee assessments at out of network ATMs, and to being
17   provided with the opportunity to decide whether the fees charged are reasonable—before
18   proceeding with their cash withdrawal. But there is no warning whatsoever at an ATM
19   that any form of balance inquiry could be an event worthy of a fee, either from the ATM
20   owner or from the consumer’s bank.
21         98.    Without such a notice, a balance inquiry appears to be nothing more than an
22   unremarkable, free lead-in to a cash withdrawal to reasonable, diligent consumers.
23   Defendants capitalize on this known consumer confusion to lure consumers into
24   inadvertently requesting balance inquiries each year that consumers have no desire or
25   intention to pay for.
26         99.    Unwitting customers, including each of the FCTI Plaintiffs, have no idea that
27   answering “Yes” at the FCTI ATM was an event that would cause a fee, both because they
28   are never expressly warned it will be the basis for a fee, and for several other reasons.

                                       26
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1         100. First, and as is the fundamental intention of Balance Inquiry at Start, the fact
 2   that the very first screen presented is a question regarding a balance inquiry is an indication
 3   to reasonable consumers that they must select “Yes” in order to proceed.
 4         101. Moreover, the ATM user is never asked the simple question “Would you like
 5   to perform a balance inquiry?” (As discussed below, the term “balance inquiry” is
 6   uniformly used by retail banks, including BofA, in their account disclosures, but notably
 7   not used by the ATM operators.) Especially under the quick time constraints of a real
 8   world ATM transaction, reasonable consumers do not understand that “viewing your
 9   account balance” as a first step to making a cash withdrawals is equivalent to performing
10   a separate “balance inquiry.”
11         102. FCTI ATM users who select “Yes” next receive the following screen prompt,
12   asking them to select an account (See Exhibit No. 4; FCTI Screen No. 4):
13
14
15
16
17
18
19
20
21
22
23
24
25
26         103. After selecting “Checking,” consumers are presented with the following
27   screen, presenting a “Total Balance” and their “Available Balance” for their checking
28

                                       27
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   account and asking if the user would like “to print your receipt and continue the
 2   transaction”( See Exhibit No. 4, FCTI Screen Prompt No. 5):
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     28
                    SECOND AMENDED CLASS ACTION COMPLAINT
 1         104. Notably, with the phrase “continue the transaction,” FCTI’s screen prompts
 2   expressly represent that the just-performed balance inquiry is part and parcel of the same
 3   cash withdrawal “transaction” that the user came to the ATM for in the first place.
 4         105. Because users are simply trying to execute what they came to the ATM for in
 5   the first place—a cash withdrawal—and because reasonable consumers understand they
 6   must select “Continue” in order to do so, reasonable consumers like Ms. Covell selected
 7   “Continue.” Then the following screen appears, unexpectedly terminating the interaction
 8   with the ATM: FCTI Screen Prompt No. 7 appears:
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      29
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1         106. Despite having represented that the “transaction” would “continue,” FCTI in
 2   fact terminates the transaction, then forces users to engage in a second transaction,
 3   requiring every customer to re-enter their debit card pin in order to proceed with their
 4   intended cash withdrawal.
 5         107. Once a user re-enters his or her pin, another screen appears, requesting if the
 6   customer would like a receipt for “this” transaction (FCTI Screen Prompt No. 8), with no
 7   mention whatsoever of viewing, inquiring or printing a balance:
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27         108. FCTI Screen Prompt No. 8 (above) asks only if the customer would like a
28   “receipt for their transaction”—a transaction that can only reasonably be the cash

                                      30
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1   withdrawal they originally set out to make when they first entered their pin on FCTI Screen
 2   Prompt No. 1.
 3         109. If the user chooses to request a “receipt,” the user is directed to a traditional
 4   “main menu” screen (FCTI Screen Prompt No. 9 (below)):
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22         110. When a user selects the withdrawal screen, he or she is then directed to choose
23   the account from which they make a withdrawal (FCTI Screen Prompt No. 10 below):
24
25
26
27
28

                                      31
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25         111. The transaction then proceeds, the customer selects an amount of money to be
26   withdrawn, and the cash is dispensed with a receipt of the transaction. See Exhibit No. 4,
27   FCTI Screen Prompts 9-12-13.
28

                                      32
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1         112. After the initial request asking the customer if they would like to view their
 2   available account balance (FCTI Screen Prompt No. 3) until this point, at no time was the
 3   customer ever asked for their consent to a second balance inquiry. None of the FCTI
 4   Plaintiffs ever even arguably provided consent to a second balance inquiry.
 5         113. Yet, in each case, FCTI customers, including the FCTI Plaintiffs, were
 6   charged two separate Balance Inquiry Fees by BofA during their single cash withdrawal
 7   transaction.
 8         114. FCTI is doing one of two things: 1) it is either equating the customers’ consent
 9   to receiving a receipt for their cash withdrawal (See FCTI Screen Prompt No. 6) as a second
10   “balance inquiry”; or 2) it is intentionally or inadvertently miscommunicating to their
11   customers’ financial institutions, including BofA, that their customers are performing two
12   balance inquiries when at the most they could only be considered to have performed one
13   (and even then, under the deceptive circumstances described above). Discovery will reveal
14   which one; either scenario is improper, unfair and unlawful, and both FCTI and BofAare
15   reaping huge fee revenues from it.
16         115. Even putting aside the improper and fraudulent assessment and/or
17   communication to the banks and credit unions (including BofA) that two balance inquiries
18   were authorized, even the first assessed balance inquiry is deceptive and improper for all
19   the reasons described above.
20         116. The FCTI Plaintiffs were lured with on-screen deception into undertaking a
21   balance inquiry they had no desire or intention to pay for; the harm was then multiplied by
22   FCTI and the Defendant Bank’s improper doubling of the first purported balance inquiry.
23         E.       Cash Depot
24         117. Cash Depot has a contract with Wal-Mart to provide the retail giant with its
25   independent ATM machines in every Wal-Mart location—several thousand in total.
26         118. Cash Depot also sought to increase the revenue its ATM machines were
27   earning, and its solution was in many respects the same as Cardtronics and FCTI: devise
28   a deceptive series of screen prompts to trick consumers into performing balance inquiries

                                       33
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   they didn’t intend, and had no interest in paying for. But Cash Depot went further with its
 2   deception, making a prominent marketing representation on signs posted on its ATM
 3   machines, intended to lure consumers into performing balance inquiries with the message:
 4   “PREVENT OVERDRAFT FEES CHECK YOUR BALANCE FOR FREE.”
 5   See Exhibit No. 5; Cash Depot ATM Signage:
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26         119. This marketing representation is deceptive and misleading because Cash
27   Depot knows its customers, including those who have accounts with BofA, will be charged
28   OON Fees by their banks for “checking their balance” at a Cash Depot ATM. Cash Depot

                                      34
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1   knows this, of course, because it receives a portion of each of those fees from every bank
 2   and credit union whose customers fall prey to the trap. s.
 3         120. Consumers, including Plaintiff Hicks, read the representation as they
 4   approach the machine and it is fresh in their mind when they are then immediately
 5   confronted with Cash Depot’s Balance Inquiry at Start screen. Thanks to Cash Depot’s
 6   marketing lie, users are even more vulnerable to the deceptive lures of the Balance Inquiry
 7   at Start scheme, and are more likely to be deceived into engaging in a balance inquiry as
 8   they proceed to their ultimate cash withdrawal transaction.
 9         121. Consumers, including Plaintiff Hicks, read the representation, “Check Your
10   Balance for Free,” as they approached the Wal-Mart-based, Cash Depot ATM machines.
11   The representation is prominently placed above the ATM machine, in full view of
12   consumers engaged in transactions: (See Id.)
13
14
15
16
17
18
19
20
21
22
23
24
25
26         122. It is in the context of that prominent, unavoidable advertisement that Cash
27   Depot’s ATM screen prompts (which are similar to those designed by Cardtronics and
28   FTCI) become even more deceptive. The Cash Depot, “Balance Inquiry at Start” screen

                                      35
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1   prompt, like FCTI and Cardtronics, is offered up to customers immediately following their
 2   pin-entry (See Exhibit No. 6 Cash Depot Screen Prompts, Screen Prompt No. 2):
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15          123. Consumers, including Plaintiff Hicks, read the representation, “Check Your
16   Balance for Free,” as they approached the Wal-Mart-based, Cash Depot ATM machines.
17   That representation hangs above the screen prompts and misleads consumers as they are
18   presented with Cash Depot’s “Balance-Inquiry-At-Start” screen prompt.
19          124. Consumers, including Plaintiff Hicks, were lured into making a balance
20   inquiry that they believed was free. Consumers, including Plaintiff Hicks, were deceived
21   by this explicit misrepresentation and the deceptive prompts. They did not intend to
22   perform a balance inquiry, and certainly never intended to pay for one.
23
24   III.   FACTUAL BACKGROUND AND ALLEGATIONS AS TO BOFA.
25          125.   Plaintiffs bring this class action against BofA arising from its unfair and
26   unconscionable assessment of two or three OON Fees on a single ATM cash withdrawal
27   that—due precisely to the types of deceptive screen prompts and marketing representations
28   described above—happens to be preceded by what BofA and ATM Operators consider to

                                       36
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   be a “balance inquiry.” There is simply no warning, at the out of network ATM or in the
 2   Banks’ account disclosures, that:
 3
 4              First, BofA will consider its account holders’ responses to intentionally
                 deceptive prompts at out of network ATM machines to be tantamount to a
 5
                 balance inquiry—much less two of them;
 6
 7              Second, what is described in BofA’s disclosures as a fee for a “balance
                 inquiry” undertaken at an out of network ATM will be assessed even when
 8               the out of network ATM screens never use the phrase “balance inquiry”, and
 9               even where such ATM screens disguise balance inquiries with questions like
                 “[W]ould you like your Available Balances on a receipt?” and “Would You
10               Like a Receipt for this Transaction?”;
11
                Third, BofA will assess two or three OON Fees on a single ATM transaction
12               or use;
13
                Fourth, a balance inquiry performed in conjunction with, and as an integral
14               part of, the same cash withdrawal transaction will, for fee assessment
15               purposes, be treated the same as a balance for OON Fee purposes.

16              Fifth, BofA would use its complete discretion to determine what counts as a
17               valid “balance inquiry” to the detriment of their own accountholders.
18
           126. BofA profits handsomely from what it knows to be deceptive and false out of
19
     network ATM screen prompts—including Balance Inquiry at Start—that lure consumers
20
     into purported balance inquiries without describing them as such, without consumers
21
     having freely chosen them, and without consumers ever having been warned they would
22
     result in a fee assessment.
23
           127. BofA is fully aware of the infirmities with the representations made on out of
24
     network ATMs—they could not help but be aware, as they have seen their ATM fee
25
     revenues attributable to OON Fees rise exponentially over the years.
26
           128. When the accountholders of BofA use an out-of-network ATM, including the
27
     Cardtronics, FCTI and Cash Depot branded ATM machines described above, the fees add
28

                                       37
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   up very quickly—to their surprise. American consumers simply do not know they can been
 2   assessed three or four discrete fees for a simple out of network ATM session that lasts less
 3   than two minutes. BofA, along with the ATM owners, are all too happy to keep consumers
 4   in the dark.
 5         129. Here’s how the fees add up. Not only do ATM owners charge consumers a
 6   surcharge for withdrawing cash at their ATMs, but BofA charges an OON Fee for that
 7   withdrawal as well—a punishing double-fee on accountholders that often rises $7. BofA
 8   never once told or disclosed to consumers the total amount of those cash withdrawal
 9   double-fees.
10         130. BofA does not stop there, however. Specifically, as noted above, when
11   accountholders are deemed to have checked their account balance prior to withdrawing
12   funds at an Out-of-Network ATM—often through the force of the deceptive screen
13   prompts designed by ATM owners—BofA charges their accountholders two or three OON
14   Fees—one for the out of network withdrawal, one for the supposed balance inquiry (even
15   if the customer was tricked into making it), and in the case of withdrawals at FCTI
16   machines, an additional fee for a phantom balance inquiry.
17         131. BofA’s practice of charging two or three OON Fees per cash withdrawal is
18   deceptive and violates representations in its account documents. The bank’s various
19   account documents do nothing to place consumers on notice of the large triple or
20   quadruple-fee for an Out-of-Network ATM withdrawal preceded by what they deem to be
21   a consented-for “balance inquiry.”
22         132. BofA knows its consumers expect a fair fee disclosure at the ATM, and have
23   designed a scheme to assess Out of Network Fees on balance inquiries and exploit
24   consumers’ reasonable expectation that they will only engage in fee-worthy actions
25   knowingly and with appropriate disclosures—and will be provided a warning and an
26   opportunity to cancel actions before being assessed a fee. As described herein, the scheme
27   involves assessing two or more additional OON Fees for pressing buttons during a cash
28

                                      38
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1   withdrawal transaction that BofA, in its discretion, deems to be tantamount to requests for
 2   balance inquiries.
 3         133. As demonstrated above, many ATMs have adopted Balance Inquiry at Start
 4   in various forms, with on-screen displays that lure consumers into engaging in purported
 5   balances inquires they never intended to perform and never intended to pay for.
 6         134. None of these ATM screens ever disclose that a balance inquiry alone is an
 7   independent basis for a fee from either the ATM owner or the user’s bank—or warn
 8   consumers in any way that checking a balance could result in a fee.
 9         135. Reasonable consumers understand that a balance inquiry is a common lead-in
10   to a withdrawal, a mere first step to the real business at hand, an informational exercise
11   offered by the ATM to help inform the cash withdrawal.
12         136. Reasonable consumers like Plaintiff do not, in sum, understand a balance
13   inquiry to be an independent transaction worthy of a separate fee.
14         137. BofA knows this——that in the absence of a prominent warning otherwise,
15   consumers expect a balance inquiry to be an integral, included part of a cash withdrawal—
16   and they know the ATM Defendants, through the deployment of deceptive screen prompts,
17   have figured out a way to sever the actions and make them into separate, fee-worthy
18   transactions, without ever informing the customer that they have just engaged in two,
19   separate, out of network transactions that will be assessed two or more OON Fees.
20         138. BofA has designed a scheme to assess OON Fees on those purported balance
21   inquiries. BofA preys on the common sense that a balance inquiry preceded by a cash
22   withdrawal is not an independent and separate transaction and therefore should not form
23   the basis for a separate fee.
24         139. If the bank is going to charge such a conscience-shocking fee, it must fully
25   and fairly disclose such a fee in its account documentation. BofA did the opposite—
26   providing express and implied indications that balance inquires undertaken in conjunction
27   with cash withdrawals would not incur additional OON Fees (much less two of them).
28

                                       39
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1         140. BofA holds complete discretion to determine whether an Out of Network
 2   Transaction occurred for purposes of determining whether a fee should be assessed. Rather
 3   than exercising their discretion in a manner that is fair to the consumer, BofA uniformly
 4   accepts what the ATM operators convey to them and gladly assesses a fee for anything
 5   deemed an out-of-network transaction by ATM operators like the ATM Defendants. This
 6   results in consumers being charged Out of Network fees for transactions where the
 7   consumers were tricked into unwanted balance inquiries (e.g.. at Cardtronics ATM
 8   machines), told explicitly that such inquiries would be “Free” (e.g. at Cash Depot ATMs),
 9   or are even being doubled charged for a single transaction (e.g. at all FCTI ATMs).
10         141. In other words, BofA has adopted automated processes that totally fail to
11   distinguish between the very rare balance inquiries that, because they are not performed in
12   conjunction with a cash withdrawal, are intentionally and knowingly consented to, are fully
13   and daily disclosed at the ATM, and are valid; and those that are not.
14         A.     Defendant BofA
15         142. Plaintiffs Hicks, Schertzer and Covell have BofA checking accounts, which
16   are governed by BofA’s standardized account agreement.
17         143. Each Plaintiff conducted an out of network ATM cash withdrawal at one of
18   the ATM Defendants’ ATM machines (Hicks, Cash Depot; Schertzer, Cardtronics; Covell,
19   FCTI). Each Plaintiff was charged three or four discrete fees for their single cash
20   withdrawal transaction that was deemed by BofA to have been preceded by a purported,
21   separate, “balance inquiry,” transaction.
22                1.    BofA Account Disclosures
23         144. BofA issues debit cards to its checking account customers, including
24   Plaintiffs, which allow their customers to have electronic access to their checking accounts
25   for purchases, payments, and ATM withdrawals at both BofA and non-BofA ATMs.
26         145. Against the backdrop of the reasonable consumer expectations described
27   above, BofA’s disclosures deceive consumers and reinforce the reasonable understanding
28   that no OON Fee will be assessed for a balance inquiry undertaken in conjunction with a

                                        40
                       SECOND AMENDED CLASS ACTION COMPLAINT
 1   cash withdrawal; that not more than one OON Fee will be assessed for a single ATM
 2   usage—especially if ATM users are not warned beforehand.
 3         146. Pursuant to BofA’s standard account agreement:
 4
 5                When you use an ATM that is not prominently branded with
                  the Bank of America name and logo, you may be charged a
 6
                  fee by the ATM operator or any network used and you may be
 7                charged a fee for a balance inquiry even if you do not complete
                  a fund transfer. We may also charge you fees.
 8
     See Exhibit No. 1, BofA Account Disclosures.
 9
10         147. Similarly, BofA’s Fee Schedule states:
11
                  Non-Bank of America ATM Fee for: Withdrawals, transfers
12
                  and balance inquiries at a non-Bank of America ATM in the
13                U.S. $2.50 each.
14
                  When you use a non-Bank of America ATM, you may also be
15                charged a fee by the ATM operator or any network used and
                  you may be charged a fee for a balance inquiry even if you do
16
                  not complete a funds transfer.
17   See Exhibit No. 2, BofA Fee Schedule.
18         148. These disclosures totally fail to authorize the assessment of multiple OON
19   Fees on the same ATM usage; or on a balance inquiry that precedes a cash withdrawal.
20         149. The most reasonable understanding of this disclosure is that for all activities
21   incident to a cash withdrawal, including a balance inquiry undertaken simultaneously, a
22   single $2.50 fee will be assessed by BofA, and a single fee “may” be assessed by the ATM
23   operator; conversely, only when an inquiry alone is undertaken at an out of network ATM,
24   a fee of $2.50 will be assessed.
25         150. First, the provisions regarding ATM Fees are prefaced by the phrase “when
26   you use an [out of network ATM].” When a balance inquiry precedes a withdrawal,
27   common sense and consumer expectation dictates that that two-step process is part of the
28   same, singular, ATM “use.”
                                       41
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1           151. Second, in general, and in Plaintiffs’ case here, the ATM owner does not warn
 2   the user that there is a separate charge for a balance inquiry, and in fact the ATM owner
 3   does not charge a separate fee to the user for a balance inquiry. Therefore, the user can
 4   have no reasonable expectation that BofA will assess a fee for an action that the ATM
 5   owner does not charge or warn about.
 6           152. Third, the Account Agreement recites the circumstances in which the ATM
 7   owner may charge a consumer an OON Fee. Importantly, BofA then represents to its
 8   accountholders that it “may also charge you fees.” (emphasis added).         The use of the
 9   phrase “may also” is significant, since it indicates that the ATM owner has charged the
10   consumer first. In other words, the contract states that the accountholder will only be
11   charged a fee by BofA if the ATM owner charges the consumer a fee first. But in general,
12   ATMs do not directly charge consumers for making a balance inquiry—and the ATM
13   Defendants uniformly do not charge fees for balance inquiries. Therefore, BofA customers,
14   including Plaintiffs Hicks, Schertzer and Covell, have no reasonable expectation that BofA
15   will charge them a Balance Inquiry Fee. BofA’s OON fee for a balance inquiry is not “in
16   addition to” any fee charged by the ATM Defendants. The ATM Defendants, like most
17   ATM operators, do not charge for OON Balance Inquiries.
18           153. Fourth, BofA accountholders using a non-BofA ATM are never warned that
19   they will receive two separate fees from BofA—plus another one from the ATM owner—
20   when they check their balance before proceeding with a cash withdrawal at the same ATM.
21   But that is exactly what happens. There is no mention of the possibility of three or more
22   fees.
23           154. Fifth, importantly, BofA reserves sole discretion as to when it will impose an
24   ATM Fee for a balance inquiry at a “Non-Bank of America ATM” and when it will deem
25   that activities undertaken at an out of network ATM constitute a balance inquiry. BofA
26   implies that it will exercise its discretion in good faith and in some cases will not impose
27   a fee. But, in fact, it has adopted an automated process that blindly and in all cases simply
28

                                        42
                       SECOND AMENDED CLASS ACTION COMPLAINT
 1   accepts the ATM owner’s electronic communication to it that one or more balance inquiries
 2   have been knowingly requested by its accountholder.
 3          155. Further, BofA’s disclosure that the ATM owner may charge a fee for a balance
 4   inquiry “even if you do not complete a transaction” is problematic for several reasons.
 5          156. First, as is the case here, owners generally do not charge such fees (and
 6   therefore do not disclose such fees). There can thus be no reasonable expectation that BofA
 7   alone will do so.
 8          157. Second, even if ATM owners did charge such fees, the “even if you do not
 9   complete a transaction” phrase indicates that a consumer will not be charged a separate
10   OON Fee for a balance inquiry if she does complete a cash withdrawal (and therefore does
11   pay an OON Fee for that cash withdrawal)—especially where, as here, the ATM owner
12   does not charge separate fees for balance inquiries and never provides an on-screen
13   warning that either it or the consumer’s bank will do so.
14          158. The reasonable consumer understanding that a balance inquiry is not itself an
15   independent transaction or basis for a fee is the very reason the “even if you do not
16   complete a transaction” is necessary. Indeed, the warning would be nonsensical if it was
17   generally understood that the balance inquiry was an independent transaction worthy of a
18   fee.
19          159. In other words, if the balance inquiry and the transaction (withdrawal) were
20   not linked and intrinsic to each other in the minds of reasonable consumers—there would
21   be no need to disclose the special case of when they are de-linked.
22          160. At the very least, by the repeated use of “may,” BofA uses contractual
23   discretion in bad faith when it a) unfairly deems as “balance inquiries” supposedly
24   requested during a deceptive and unfair series of ATM prompts; b) assesses two OON Fees
25   during the same ATM use on when a balance inquiry immediately precedes a cash
26   withdrawal; c) never explains the circumstances under which an accountholder interaction
27   with an out of network ATM will be considered a “balance inquiry” for purposes of an
28   additional OON Fee; d) assesses fees for so called “balance inquiries” even when on-screen

                                          43
                         SECOND AMENDED CLASS ACTION COMPLAINT
 1   prompts at out of network ATMs never use the same phrase—instead offering, for example,
 2   requests like: “[W]ould you like your Available Balances on a receipt?” (in the case of
 3   Cardtronics ATMs) and “Would You Like a Receipt for this Transaction? (in the care of
 4   FCTI ATMs)”.
 5         161. Plaintiffs are not challenging the Out of Network Fee incident to the cash
 6   withdrawal. Plaintiffs challenge the OON Fee assessed for the supposed balance inquiry
 7   that precedes the cash withdrawal and the additional fee assessed for the “phantom”
 8   balance inquiry assessed in concert with ATM providers like FCTI.
 9
10         B.     BOFA violates its Account Agreements by charging its customers more
11                than the contract rate of 3.00% for International Exchange Fees.
12         162. Continued International Transaction Fees are charged by payment card-
13   issuing retail banks when transactions made by their customers process in foreign
14   currencies or pass through a foreign bank in the payment settlement process.
15         163. International Transaction Fees are usually comprised of two components. The
16   first is a fee levied by the retail bank, which is typically a 1.00% to 2.00% fee on purchases
17   or ATM withdrawals made abroad. Second, the card’s payment network, such as Visa or
18   Mastercard will tack on another fee, typically 1% of the total value of the transaction. The
19   1% added by the payment network(s) is referred to in the industry as the currency
20   conversion fee, which is assessed by the payment network when a purchase is made in a
21   currency other than U.S. dollars.
22         164. Despite these separate components, International Transaction Fees are
23   typically disclosed and presented to retail banking customers in deposit account agreements
24   and/or fee disclosure schedules as a fixed percentage, flat fee, ranging from 1.00% to 3.00%
25   of the total value of the international transaction at issue.
26         165. BofA’s Foreign Transaction Fee is not mentioned in its standard, 70 page
27   Deposit Agreement and Disclosures. See Exhibit, “1” Deposit Agreement and Disclosures
28

                                       44
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   (Effective November 2, 2018). It appears only, as incorporated by reference, in the BofA
 2   Personal Schedule of Fees. See Exhibit “2” BofA Personal Schedule of Fees, P.9.
 3             166. BofA levies International Transaction Fees at the highest rate among the
 4   largest consumer retail banks in the U.S., at 3% per transaction.
 5             167. BofA processes hundreds of thousands of international payment card
 6   transactions each day. When the Bank rounds up each International Transaction Fee
 7   amount in violation of its contract, it goes largely unnoticed by accountholders, but the
 8   Bank creates for itself millions of dollars in extra revenue annually.
 9                  1.    BofA’s International Transaction Fee
10             168. The BofA standard Deposit Agreement and Disclosures (Effective November
11   2, 2018) is the contract which governs the relationship between each account holder and
12   the bank. The standard Deposit Agreement and Disclosures incorporates by reference, the
13   Personal Schedule of Fees (Effective November 2, 2018). The Personal Schedule of Fees
14   states:
15    International 3% of the U.S.        Fee applies if you use your card to purchase
      Transaction Dollar amount             goods or services in a foreign currency or in
16
      Fee           of          the         U.S. Dollars with a foreign merchant (a
17                  transaction             “Foreign Transaction”). Foreign Transactions
18                                          include internet transactions made in the U.S.
                                            but with a merchant who processes the
19                                          transaction in a foreign country.
20                                        Fee also applies if you use your card to obtain
                                            foreign currency from an ATM. Visa® or
21                                          Mastercard® converts the transaction into a
22                                          U.S. dollar amount , and the International
                                            Transaction Fee applies to that converted U.S.
23                                          dollar amount. ATM fees may also apply to
24                                          ATM transactions. See ATM Fees section
                                            below.
25                                        See disclosure information that accompanied
26                                          your card for more information about this fee.
     See Exhibit No. 2, BofA Fee Schedule, P. 9, Effective November, 2018.
27
28

                                          45
                         SECOND AMENDED CLASS ACTION COMPLAINT
 1         169. The Personal Schedule of Fees states unambiguously that BofA will not
 2   charge more than 3% of the U.S. Dollar amount of the transaction. Simply put, the Bank
 3   may not ever assess an International Transaction Fee that exceeds 3.00% of the transaction
 4   amount.
 5         170. However, BofA charges in excess of 3.00% on approximately half of all
 6   international payment card transactions. In fact, in violation of its contract and without
 7   disclosing this to its accountholders, BofA systematically rounds up International
 8   Transaction Fee amounts.     This systematic, automated, rounding practice ensures that
 9   BofA charges foreign transaction fees in amounts greater than the 3.00% contractual limit
10   and in some cases up to 5% of the total transaction amount.
11         171. For example, on a transaction amount of $10.17, BofA calculates the Foreign
12   Transaction fee by multiplying 3% (0.03) x $10.17 = $0.3051. It then, systematically
13   rounds up the $0.3051 to $0.31. However, in so doing, it violates its Personal Schedule of
14   Fees, because $0.31 is actually 3.04% of the $10.17, not 3.00% as provided for by the
15   contract. Simply stated, in order to avoid exceeding the maximum permissible fee of
16   3.00%, BofA is required to round down when calculating the fee. This is why other banks,
17   including one of its largest California competitors, Union Bank, N.A., for example, “rounds
18   down” when assessing its customers’ foreign transaction fees to avoid a similar occurrence.
19         172. BofA breached its contract and deceived its customers when it assessed
20   International Transaction Fees in excess of 3.00% due to the Bank’s uniform rounding
21   practice.
22                2.    Plaintiff Schertzer’s Experience
23         173. Ms. Schertzer maintains a regular checking account at BofA. Ms. Schertzer is
24   a citizen of California and resides in San Diego, California 92101. On or about June 28,
25   2018, Ms. Schertzer traveled to London on her way to a European vacation. Ms. Schertzer,
26   engaged in several foreign payment card transactions over the course of her nearly two
27   week vacation.
28

                                        46
                       SECOND AMENDED CLASS ACTION COMPLAINT
 1         174. For example, Ms. Schertzer made a payment card purchase in Amsterdam,
 2   Netherlands on July 9, 2018 for $0.19. BofA, in its processing of the International
 3   Transaction Fee, multiplied the $0.19 x 3% and arrived at $0.0055 cents, a fraction of a
 4   penny. Rather than waiving this charge as de minimis, BofA, “rounded up” and assessed
 5   Ms. Schertzer a Foreign Transaction Fee of $0.01. The $0.01 Foreign Transaction Fee
 6   applied by BofA to Ms. Schertzer’s $0.19 charge is approximately 5.26% of the total value
 7   of her transaction – well over the total permissible contract rate of 3.00%. Ms. Schertzer
 8   received several additional overcharges on her trip as a result of BofA’s rounding practice.
 9         175. On or about August 13, 2018, Ms. Schertzer traveled to Tijuana, Mexico for
10   a brief trip. BofA again assessed her International Transaction Fees in excess of the
11   permissible contract rate delineated by the Fee Schedule.
12         176. Ms. Schertzer was charged the following International Transaction Fees on
13   her two trips (one to Europe in July 2018 and one to Mexico in August of 2018) in violation
14   of the mandated 3.00% as set forth on the BOFA Fee Schedule:
15
16          Date of              Amount of            Int. Tran. Fee         Total % of the
17       Transaction:          Payment Card             Assessed by           International
18                                Purchase:                BOFA:            Transaction Fee:
19                                                                        Max Rate = 3.00%
20    07/02/2018             $13.22                $0.40                  3.03%
21    07/02/2018             $6.61                 $0.20                  3.03%
22    07/02/2018             $18.50                $0.56                  3.03%
23    07/02/2018             $6.61                 $0.20                  3.03%
24    07/02/2018             $11.90                $0.36                  3.03%
25    07/02/2018             $30.87                $0.93                  3.01%
26    07/05/2018             $4.96                 $0.15                  3.02%
27    07/05/2018             $0.19                 $0.01                  5.26%
28

                                       47
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1    07/09/2018             $56.84                $1.71                 3.01%
 2    07/09/2018             $26.89                $0.81                 3.01%
 3    07/09/2018             $23.53                $0.71                 3.02%
 4    07/09/2018             $3.52                 $0.11                 3.13%
 5    07/09/2018             $23.54                $0.71                 3.02%
 6    07/11/2018             $16.60                $0.50                 3.01%
 7    07/11/2018             $10.97                $0.33                 3.01%
 8    07/11/2018             $12.30                $0.37                 3.01%
 9    8/13/2018              $10.17                $0.31                 3.05%
10    8/13/2018              $17.19                $0.52                 3.02%
11
12         177. Ms. Schertzer was overcharged $0.18 on her two trips alone from July, 2018
13   and August 2018. BofA boasts over 47 million accounts (See Bank of American Annual
14   Report 2017, p.35, Executive Summary; Business Overview). If even one quarter or one
15   third of those accountholders engaged in international travel or made internet purchases
16   from foreign retailers, the Bank’s ill-begotten gains from its rounding practice amount to
17   millions of dollars per year.
18         178. Simply stated, the stolen pennies add up to millions of dollars.
19                 3.    BofA Abuses Discretion
20         179. To the extent the account documents do not explicitly permit the charging of
21   International Transaction Fees in excess of 3.00%, as described above, BofA exploits
22   contractual discretion to the detriment of accountholders and breaches good faith and fair
23   dealing when it uses these policies.
24         180. BofA routinely and systematically charges International Transaction Fees
25   over and above the contractually permissible rate of 3.00% of the total amount of the
26   transaction, by rounding up, in the calculation of the fee to the nearest penny. What this
27   means is when BofA multiplies 3% times the total dollar amount of the foreign transaction,
28   if the third decimal place results in a “5” or higher number, the fee assessed is “rounded
                                         48
                        SECOND AMENDED CLASS ACTION COMPLAINT
 1   up” to the nearest penny. The result of this rounding is that fractional charges of a penny,
 2   become full pennies, pushing the aggregate International Transaction Fee well above the
 3   permissible 3.00%.
 4         181. BofA uses its discretion to round up these calculations without informing or
 5   disclosing to its customers that, in so doing, the aggregate International Transaction Fee
 6   will exceed 3.00%. BofA uses its discretion in an unreasonable way that violates common
 7   sense and reasonable consumer expectations. BofA uses its contractual discretion to set
 8   the meaning “3%” to include charges of 3.01%-5.26% of the aggregate foreign transaction
 9   amount; a choice that directly causes an improper amount of International Transactional
10   Fees to be imposed.
11   By assessing International Exchange Fees in this manner, BofA engages in bad faith and
12   contradicts reasonable consumer expectations.
13   VI.   PARTIES
14         A.     Plaintiffs
15         182. Plaintiff Kristen Schertzer is a resident of San Diego, California. Ms.
16   Schertzer has a checking account with BofA. On June 1, 2018 and other occasions, she
17   placed her BofA ATM Payment card into the Cardtronics ATM machine located at 817
18   West Washington Street, San Diego, CA 92103 in order to make a $60.00 cash withdrawal.
19   Following her transaction, Plaintiff was surprised to learn that she was assessed, in addition
20   to the cash withdrawal surcharge paid to Cardtronics ($3.75), a separate $2.50 OON Fee
21   from BofA for making an balance inquiry; and an additional $2.50 fee from BofA for
22   making an cash withdrawal. She was charged $8.75 in total fees for making a $60.00
23   withdrawal. Plaintiff is challenging the fee for the balance inquiry only.
24         183. Plaintiff Brittany Covell is a resident of San Diego, California. Ms. Covell
25   has a checking account with BofA. On May 29, 2018, she placed her BofA ATM Debit
26   card into the FCTI ATM machine located at a Seven Eleven (7-11) convenience store at
27   592 Santa Fe Drive, Encinitas, California to make a $20.00 cash withdrawal. Following
28   her transaction, Plaintiff was surprised to learn that she was assessed, in addition to the
                                       49
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   cash withdrawal surcharge paid to FCTI ($3.00), a separate $2.50 fee from BofA for
 2   making balance inquiry; and an additional $2.50 fee from BofA for making a cash
 3   withdrawal. Ms. Covell was also charged a second fee for a balance inquiry by BofA. She
 4   was charged $10.50 in total fees for making a $20.00 withdrawal. Plaintiff is challenging
 5   both balance inquiry fees.
 6         184. Plaintiff Meagan Hicks is a resident of San Diego, California. Ms. Hicks has
 7   a checking account with BofA. On June 2, 2018 and other occasions she approached the
 8   Cash Depot ATM machine located in Wal-Mart at 4840 Shawline Street, San Diego,
 9   California 92111. She observed a large sign above the ATM machine which prominently
10   displayed, the representation: “Avoid Overdraft Fees Check Your Balance for Free.”
11         185. Plaintiff proceeded to make a $20.00 cash withdrawal. Following her
12   transaction, Plaintiff was surprised to learn that she was assessed, in addition to the
13   surcharge paid to Cash Depot ($2.50), a separate $2.50 fee from BofA for making a balance
14   inquiry; and an additional $2.50 fee from BofA for making a cash withdrawal. She was
15   charged $7.00 in total fees for making a $20.00 withdrawal.
16         186. Plaintiff is challenging the fee assessed on the balance inquiry.
17
18         B.     Defendants
19         187. Defendant BofA is national bank with over 4,500 retail branches. BofA has
20   its headquarters and principle place of business in Charlotte, North Carolina. Among other
21   things, BofA is engaged in the business of providing retail banking services to customers,
22   including Plaintiffs Schertzer, Hicks, and Covell, and members of the putative class, which
23   includes the issuance of payment cards for use by its customers in conjunction with their
24   checking accounts. BofA operates banking centers and conducts business throughout the
25   State of California.
26         188. Defendant Cardtronics, Inc. is the world’s largest operator of independent,
27   stand-alone ATM machines. Cardtronics operates approximately 200,000 ATMs
28   worldwide, including thousands of machines in the state of California and in this judicial

                                       50
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   district. Cardtronics is a Delaware corporation. Cardtronics’ headquarters and principle
 2   place of business is located in Houston, Texas.
 3         189. Defendant ATM National, LLC is wholly owned subsidiary of Cardtronics
 4   and operates over 37,000 ATMs worldwide, including machines within the State of
 5   California and in this judicial district. ATM National is a Maryland Limited Liability
 6   Company.
 7         190. Defendant Cash Depot, Ltd. is one of the nation’s largest independent ATM
 8   operators with over 30,000 stand-alone ATM machines in service. The majority of Cash
 9   Depot’s ATM machines are located in Wal-Mart retail stores. Cash Depot’s headquarters
10   and principle place of business are located in Green Bay, Wisconsin. Cash Depot, Ltd. is a
11   Wisconsin Incorporated entity.
12                191. Defendant FCTI, is California Corporation, with its headquarters and
13         principle place of business located in Los Angeles, California. FCTI is also one of
14         the nation’s largest independent operators of stand-alone ATM machines with over
15         30,000 such machines in service.
16
17                                    CLASS ALLEGATIONS
18
19         A.     The Cardtronics Classes:
20         192. Plaintiffs Schertzer brings this action on behalf of herself and on behalf of all
21   others similarly situated against Cardtronics, Inc. The Class includes:
22
23         All holders of a checking account in California who, within the applicable
           statute of limitation preceding the filing of this lawsuit, were assessed one or
24         more fees for purportedly undertaking a balance inquiry as part of a cash
25         withdrawal at a CARDTRONICS ATM (the “California Cardtronics Class”)
26         All holders of a checking account in the United States who, within the
27         applicable statute of limitation preceding the filing of this lawsuit, were
           assessed one or more fees for purportedly undertaking a balance inquiry as
28

                                      51
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1         part of a cash withdrawal at a CARDTRONICS ATM (the “National
           Cardtronics Class”).
 2
 3         B.     The FCTI Classes:
 4         193. Plaintiffs Covell brings this action on behalf of themselves and on behalf of
 5   all others similarly situated against FCTI, Inc. The Class includes:
 6
           All holders of a checking account in California who, within the applicable
 7
           statute of limitation preceding the filing of this lawsuit, were assessed one or
 8         more fees for purportedly undertaking a balance inquiry as part of a cash
           withdrawal at a FCTI ATM (the “California FCTI Class”).
 9
10
           All holders of a checking account in the United States who, within the
11         applicable statute of limitation preceding the filing of this lawsuit, were
           assessed one or more fees for purportedly undertaking a balance inquiry as
12
           part of a cash withdrawal at a FCTI ATM (the “National FCTI Class”).
13
           C.     The Cash Depot Classes:
14
15         194. Plaintiff Hicks brings this action on behalf of herself and on behalf of all
16   others similarly situated. The Class includes:
17
           All holders of a checking account in California who, within the applicable
18
           statute of limitation preceding the filing of this lawsuit, were assessed one or
19         more fees for purportedly undertaking a balance inquiry as part of a cash
           withdrawal at a Cash Depot ATM (the “California Cash Depot Class”)
20
21         All holders of a checking account in California who, within the applicable
           statute of limitation preceding the filing of this lawsuit, were assessed one or
22
           more fees for purportedly undertaking a balance inquiry as part of a cash
23         withdrawal at a Cash Depot ATM (the “National Cash Depot Class”).
24
           D.     The BofA Classes relating to OON ATM Fees:
25
26         195. Plaintiffs Covell, Hicks and Schertzer bring this action on behalf of
27   themselves and on behalf of all others similarly situated.
28         196. The proposed classes are defined as:

                                       52
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1                All BofA checking account holders in the United States who
                  within the applicable statute of limitations were assessed one
 2
                  or more fees for purportedly undertaking a balance inquiry as
 3                part of a cash withdrawal at an out of network ATM (the
                  “National BofA Class”).
 4
 5                All BofA checking account holders in the United States who
                  within the applicable statute of limitations were assessed one
 6
                  or more fees for purportedly undertaking a balance inquiry as
 7                part of a cash withdrawal at an out of network ATM (the
                  “California BofA Sub-Class”).
 8
 9         197. The National Class and the California Subclass are collectively referred to as
10   the “BofA Classes.”
11         198. Excluded from the Classes are Defendants, their subsidiaries and
12   affiliates, their officers, directors and member of their immediate families and any
13   entity in which defendants have a controlling interest, the legal representatives, heirs,
14   successors or assigns of any such excluded party, the judicial officer(s) to whom this
15   action is assigned, and the members of their immediate families.
16         199. Plaintiffs reserve the right to modify or amend the definition of the
17   proposed Classes and/or to add a Subclass(es) if necessary before this Court
18   determines whether certification is appropriate.
19         200. The questions here are ones of common or general interest such that
20   there is a well-defined community of interest among the class members. These
21   questions predominate over questions that may affect only individual class members
22   because each ATM Defendant and BofA has acted (independently) on grounds
23   generally applicable to the classes. Such common legal or factual questions include,
24   but are not limited to:
25         201. The parties are numerous such that joinder is impracticable. Upon
26   information and belief, and subject to class discovery, the Classes consist of
27   thousands of members or more, the identity of whom are within the exclusive
28   knowledge of and can be ascertained only by resort to the ATM Defendants’ and/or

                                       53
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   BofA’s records. Defendants collectively have the administrative capability through
 2   their computer systems and other records to identify all members of the Classes, and
 3   such specific information is not otherwise available to Plaintiffs.
 4         202. With respect to the cases against the ATM Defendants:
 5                a) Whether the ATM Defendants improperly received interchange fees
 6                     from financial institutions resulting from improper out of network
 7                     balance inquiries;
 8                b) Whether such conduct enumerated herein is deceptive;
 9                c) Whether the ATM Defendants violated the UCL and CLRA;
10                d) Whether the ATM Defendants were negligent in the discharge of
11                     their duty to acquire meaningful and legal consent to a balance
12                     inquiry; and
13                e) Whether Plaintiffs and other members of the Classes have sustained
14                     damages as a result of the ATM Defendants’ wrongful business
15                     practices described herein, and the proper measure of damages.
16         203. With Respect to BofA:
17                a)      Whether BofA improperly collected Out of Network fees from
18                their customers, including Plaintiffs, without ensuring their customers
19                performed, engaged or otherwise consented to such transactions;
20                b)      Whether BofA breached their contracts by collecting Out of
21                Network Balance Inquiry fees for transactions that did not occur;
22                c)      Whether BofA violated the UCL and CLRA;
23                d)      Whether BofA breached their contracts with their customers,
24                including Plaintiffs.
25                e)      Whether BofA reserved discretion in defining the circumstances
26                in which a customer would be deemed to have engaged in transaction
27                that would give rise to a corresponding Out of Network fee;
28                f)      Whether BofA failed to exercise such discretion in good faith;

                                        54
                       SECOND AMENDED CLASS ACTION COMPLAINT
 1                g)     Whether Plaintiffs and other members of the Classes have
 2                sustained damages as a result of the BofA’s wrongful business practices
 3                described herein, and the proper measure of damages.
 4         204. It is impracticable to bring Class members’ individual claims before the
 5   Court. Class treatment permits a large number of similarly situated persons or
 6   entities to prosecute their common claims in a single forum simultaneously,
 7   efficiently and without the unnecessary duplication of evidence, effort, expense, or
 8   the possibility of inconsistent or contradictory judgments that numerous individual
 9   actions would engender. The benefits of the class mechanism, including providing
10   injured persons or entities with a method for obtaining redress on claims that might
11   not be practicable to pursue individually, substantially outweigh any difficulties that
12   may arise in the management of this class action.
13         205. Plaintiffs’ claims are typical of the claims of the other Class members
14   in that they arise out of the same wrongful business practices by the ATM
15   Defendants and BofA as described herein.
16         206. Plaintiffs are more than adequate representatives of each of the Classes
17   in that each has suffered damages as a result of the ATM Defendants’ and/or BofA’s
18   improper business practices. In addition:
19             a) Plaintiffs are committed to the vigorous prosecution of this action on
20                behalf of themselves and all others similarly situated and have retained
21                competent counsel experienced in the prosecution of class actions and,
22                in particular, class actions on behalf of consumers against financial
23                institutions;
24             b) There is no conflict of interest between Plaintiffs and the unnamed
25                Class members;
26             c) They anticipate no difficulty in the management of this litigation as a
27                class action; and
28

                                        55
                       SECOND AMENDED CLASS ACTION COMPLAINT
 1             d) Plaintiffs’ legal counsel has the financial and legal resources to meet
 2                the substantial costs and legal issues associated with this type of
 3                litigation.
 4         207. Plaintiffs know of no difficulty to be encountered in the maintenance
 5   of this action that would preclude its maintenance as a class action.
 6         208. The ATM Defendants and BofA have acted or refused to act on grounds
 7   generally applicable to the class, thereby making appropriate final injunctive relief
 8   or corresponding declaratory relief with respect to the class as a whole.
 9         209. All conditions precedent to bringing this action have been satisfied
10   and/or waived.
11         E.    The BofA Foreign Exchange Fee Classes (brought on behalf of Plaintiff
                 Schertzer):
12
13
           210. Plaintiff Kristen Schertzer also brings this action on behalf of herself and on
14
     behalf of all others similarly situated against BOFA as follows:
15
16         All BofA payment card accountholders who, within the applicable statute of
17         limitation preceding the filing of this lawsuit, incurred an International
           Transaction Fee in excess of 3.00% on an International Transaction conducted
18         with a Payment Card (the “National Class”).
19
           All BofA payment card accountholders in the State of California who, within
20         the applicable statute of limitation preceding the filing of this lawsuit, incurred
21         an International Transaction Fee in excess of 3.00% on an International
           Transaction conducted with a Payment Card (the “California Class”).
22
23         211. Excluded from the Classes are Defendant, its subsidiaries and affiliates, their
24   officers, directors and members of their immediate families and any entity in which
25   defendants have a controlling interest, the legal representatives, heirs, successors or assigns
26   of any such excluded party, the judicial officer(s) to whom this action is assigned, and the
27   members of their immediate families.
28

                                       56
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1         212. Plaintiff reserves the right to modify or amend the definition of the proposed
 2   Class and/or to add a Subclass(es) if necessary before this Court determines whether
 3   certification is appropriate.
 4         213. The questions here are ones of common or general interest such that there is a
 5   well-defined community of interest among the class members.                These questions
 6   predominate over questions that may affect only individual class members because BOFA
 7   has acted on grounds generally applicable to the class. Such common legal or factual
 8   questions include, but are not limited to:
 9                       a. Whether BofA improperly “rounds up,” to the nearest penny, all
                         International Transaction Fees assessed on foreign payment card
10
                         transactions.
11
                         b. Whether such conduct violates the contract;
12
                         c. Whether such conduct is deceptive or in bad faith; and
13
14                       d. Whether Plaintiff and other members of the Class have sustained
                         damages as a result of BofA’s wrongful business practices described
15                       herein, and the proper measure of damages.
16
           214. The parties are numerous such that joinder is impracticable. Upon information
17
     and belief, and subject to class discovery, the Classes consist of thousands of members or
18
     more, the identity of whom are within the exclusive knowledge of and can be ascertained
19
     only by resort to BofA’s records. BofA has the administrative capability through its
20
     computer systems and other records to identify all members of the Class, and such specific
21
     information is not otherwise available to Plaintiff.
22
           215. It is impracticable to bring Class members’ individual claims before the Court.
23
     Class treatment permits a large number of similarly situated persons or entities to prosecute
24
     their common claims in a single forum simultaneously, efficiently and without the
25
     unnecessary duplication of evidence, effort, expense, or the possibility of inconsistent or
26
     contradictory judgments that numerous individual actions would engender. The benefits
27
     of the class mechanism, including providing injured persons or entities with a method for
28

                                       57
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   obtaining redress on claims that might not be practicable to pursue individually,
 2   substantially outweigh any difficulties that may arise in the management of this class
 3   action. No consumer would individually pursue a claim for these amounts. This type of
 4   conduct is precisely within the ambit of the F.R.C.P. Rule 23.
 5         216. Plaintiff’s claims are typical of the claims of the other Class members in that
 6   they arise out of the same wrongful business practice by BofA, as described herein.
 7         217. Plaintiff is more than an adequate representative of the Classes in that she has
 8   a BofA checking account and has suffered damages as a result of BofA’s usurious and
 9   improper business practices. In addition:
10         a.     Plaintiff is committed to the vigorous prosecution of this action on behalf of
           herself and all others similarly situated and has retained competent counsel
11
           experienced in the prosecution of class actions and, in particular, class actions on
12         behalf of consumers against financial institutions;
13         b.  There is no conflict of interest between Plaintiff and the unnamed Class
14         members;
15         c.    They anticipate no difficulty in the management of this litigation as a class
           action; and
16
17         d.    Plaintiff’s legal counsel has the financial and legal resources to meet the
           substantial costs and legal issues associated with this type of litigation.
18
           218. Plaintiff knows of no difficulty to be encountered in the maintenance of this
19
     action that would preclude its maintenance as a class action.
20
           219. BofA has acted or refused to act on grounds generally applicable to the class,
21
     thereby making appropriate final injunctive relief or corresponding declaratory relief with
22
     respect to the class as a whole.
23
           220. All conditions precedent to bringing this action have been satisfied and/or
24
     waived.
25
26
                                      CAUSES OF ACTION
27
                                    (As to the ATM Defendants)
28

                                       58
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1                               FIRST CAUSE OF ACTION
                     VIOLATION OF THE UNFAIR COMPETITION LAW
 2
                            Cal. Bus. & Prof. Code § 17200, et seq.
 3                    (Against Defendants Cardtronics and Cash Depot on
                                Behalf of the California Classes)
 4
 5         221. Plaintiffs Schertzer and Hicks incorporate the preceding allegations by
 6   reference as if fully set forth herein.
 7         222. California Business & Professions Code § 17200 prohibits acts of “unfair
 8   competition,” including any “unlawful, unfair or fraudulent business act or practice.”
 9   Cardtronics’ conduct in re-ordering their ATM screen prompts, utilizing the “Balance
10   Inquiry at Start Screen Prompt,” and deceptively requiring customers to opt-out of balance
11   inquiries at their ATM machines violated each of this statute’s three prongs.
12         223. Cardtronics committed an unlawful business act or practice in violation of
13   Cal. Bus. & Prof. Code § 17200, et seq., by violating California Finance Code § 130080(c)
14   when it failed to adequately disclose to customers the circumstances in which the customer
15   will incur fees for purported balance inquiries.
16         224. Cardtronics committed unfair business acts and practices in violation of Cal.
17   Bus. & Prof. Code § 17200, et seq., by, as alleged herein, re-ordering their ATM screen
18   prompts, utilizing the “Balance Inquiry at Start Screen Prompt,” and deceptively requiring
19   customers to opt-out of balance inquiries that they would not otherwise engage in or did
20   not knowingly consent to.
21         225. Cardtronics committed fraudulent business acts and practices in violation of
22   Cal. Bus. & Prof. Code § 17200, et seq., when it affirmatively and knowingly
23   misrepresented to its customers that deposit account balance inquiries were implicitly
24   offered free of charge and could be printed on the customers’ receipt, when in fact,
25   Cardtronics knew that the customers’ financial institutions would charge them fees for such
26   purported balance inquiries. Cardtronics, as alleged herein, knowingly and contractually
27   profits from the receipt of out of network fees collected by its customers’ financial
28   institutions. Cardtronics’ representations are likely to mislead the public with regard to

                                        59
                       SECOND AMENDED CLASS ACTION COMPLAINT
 1   whether they understand they are engaging in an actual balance inquiry that will cost them
 2   money.
 3         226. Additionally, Cardtronics’ conduct was unfair insofar as it was not motivated
 4   by any business or economic need or rationale. The harm and adverse impact of
 5   Cardtronics’ conduct on members of the general public was neither outweighed nor
 6   justified by any legitimate reasons, justifications, or motives.
 7         227. The harm to Plaintiffs and Class members arising from Cardtronics’s unfair
 8   practices relating to the imposition of out of network fees outweighs the utility, if any, of
 9   those practices.
10         228. Cardtronics’ unfair business practices relating to tricking customers into
11   performing balance inquiries as alleged herein are immoral, unethical, oppressive,
12   unscrupulous, unconscionable, and/or substantially injurious to Plaintiffs and Class
13   members.
14         229. Cardtronics’ conduct was substantially injurious to consumers in that they
15   have been forced to pay Out of Network Balance Inquiry Fees.
16         230. Similarly, Cash Depot’s conduct in explicitly misrepresenting to consumers
17   that balance inquiries undertaken at its Cash Depot ATM machines would be “free,”
18   violates each of the UCL’s three prongs of liability.
19         231. Cash Depot committed an unlawful business act or practice in violation of
20   Cal. Bus. & Prof. Code § 17200, et seq., by violating Cal. Fin. Code § 13080(c) when it
21   failed to adequately disclose to customers the circumstances in which the customer will
22   incur Balance Inquiry Fees.
23         232. Cash Depot committed an unfair business act or practice in violation of Cal.
24   Bus. & Prof. Code § 17200, et seq., by, as alleged herein, explicitly misrepresenting on its
25   Cash Depot ATM machines: “Avoid Overdraft Fees Check Your Balance for Free,”
26   utilizing the “Balance Inquiry at Start Screen Prompt,” and deceptively requiring customers
27   to opt-out of balance inquiries that they would not otherwise engage in or did not
28   knowingly consent to.

                                         60
                        SECOND AMENDED CLASS ACTION COMPLAINT
 1         233. Cash Depot committed a fraudulent business act or practice in violation of
 2   Cal. Bus. & Prof. Code § 17200, et seq., when it affirmatively, knowingly, and explicitly
 3   misrepresented to its customers that balance inquiries were “free” of charge, when in fact,
 4   Cash Depot knew that the customers’ financial institutions would charge them out-of-
 5   network Balance Inquiry Fees. Cash Depot, as alleged herein, knowingly and contractually
 6   profits from the receipt of out-of-network fees collected by its customers’ financial
 7   institutions. Cash Depot’s representations are likely to mislead the public with regard to
 8   the fact that they will incur a balance inquiry charge at all in light of Cash Depot’s
 9   representation that such transactions are “free” and/or to whether they understand they are
10   engaging in an actual balance inquiry that will cost them money.
11         234.    Additionally, Cash Depot’s conduct was unfair insofar as it was not
12   motivated by any business or economic need or rationale. The harm and adverse impact of
13   Cash Depot’s conduct on members of the general public was neither outweighed nor
14   justified by any legitimate reasons, justifications, or motives.
15         235. The harm to Plaintiff and Class members arising from Cash Depot’s unfair
16   practices relating to the imposition of out-of-network fees in light of the plain
17   misrepresentation that balance inquiries will be “free” outweighs the utility, if any, of those
18   practices.
19         236. Cash Depot’s unfair business practices relating to tricking customers into
20   performing available balance inquiries as alleged herein are immoral, unethical,
21   oppressive, unscrupulous, unconscionable, and/or substantially injurious to Plaintiff Hicks
22   and the Class members.
23         237. Cash Depot’s conduct was substantially injurious to consumers in that they
24   have been forced to pay out-of-network Balance Inquiry Fees despite blatant
25   misrepresentations to the contrary.
26         238. As a result of Defendants’ violations of the UCL, Plaintiffs and members of
27   the Class have paid, and/or will continue to pay, unreasonably excessive amounts of money
28   for banking services and thereby have suffered and will continue to suffer actual damages.

                                       61
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1         239. As a result of Defendants’ unfair and deceptive conduct, Cardtronics and Cash
 2   Depot have been unjustly enriched and should be required to disgorge their unjust profits
 3   and make restitution to Plaintiffs and Class members pursuant to Cal. Bus. & Prof. Code
 4   §§ 17203 and 17204.
 5         240. Plaintiffs and the Classes further seek an order enjoining Cardtronics’ and
 6   Cash Depot’s unfair or deceptive acts or practices, and an award of attorneys’ fees and
 7   costs under Cal. Code of Civ. Proc. § 1021.5.
 8
 9                             SECOND CAUSE OF ACTION
                   VIOLATION OF THE UNFAIR COMPETITION LAW
10
                             Cal. Bus. & Prof. Code § 17200, et seq.
11               (Against Defendant FCTI on Behalf of the Nationwide Classes)
12
           241. Plaintiff Covell incorporates the preceding allegations by reference as if fully
13
     set forth herein.
14
           242. FCTI’s conduct in double-charging consumers two out-of-network Balance
15
     Inquiry Fees for single balance inquiries, and the deceptive manner in which FCTI designs
16
     and presents its screen prompts at is ATM machines to consumers, constitutes a fraudulent
17
     and unfair business act or practice in violation of Cal. Bus. & Prof. Code § 17200, et seq.
18
           243. FCTI’s conduct was unfair insofar as it was not motivated by any business or
19
     economic need or rationale. The harm and adverse impact of FCTI’s conduct on members
20
     of the general public was neither outweighed nor justified by any legitimate reasons,
21
     justifications, or motives.
22
           244. The harm to Plaintiff and Class members arising from FCTI’s unfair practices
23
     relating to its deceptive screen prompts and the unconscionable double-charging out-of-
24
     network Balance Inquiry Fees for a single purported balance inquiry outweighs the utility,
25
     if any, of those practices.
26
           245. FCTI’s unfair business practices relating to their deceptive screen prompts
27
     and double charging out-of-network Balance Inquiry Fees as alleged herein are immoral,
28

                                          62
                         SECOND AMENDED CLASS ACTION COMPLAINT
 1   unethical, oppressive, unscrupulous, unconscionable, and/or substantially injurious to
 2   Plaintiffs and Class members.
 3         246. FCTI’s conduct was substantially injurious to consumers in that they have
 4   been forced to pay double the amount of out-of-network Balance Inquiry Fees than
 5   necessary.
 6         247. As a result of Defendant’s violations of the UCL, Plaintiff and members of
 7   the Class have paid, and/or will continue to pay, unreasonably excessive amounts of money
 8   for banking services and thereby have suffered and will continue to suffer actual damages.
 9         248. As a result of Defendant’s unfair and deceptive conduct, FCTI has been
10   unjustly enriched and should be required to disgorge their unjust profits and make
11   restitution to Plaintiff and Class members pursuant to Cal. Bus. & Prof. Code §§ 17203
12   and 17204.
13         249. Plaintiff and the Classes further seek an order enjoining FCTI’s unfair or
14   deceptive acts or practices, and an award of attorneys’ fees and costs under Cal. Code of
15   Civ. Proc. § 1021.5
16                             THIRD CAUSE OF ACTION
                                     CONVERSION
17
              (Against the ATM Defendants on Behalf of the Nationwide Classes)
18
19         250. Plaintiffs Covell, Schertzer and Hicks incorporate the preceding allegations
20   by reference as if fully set forth herein.
21         251. The ATM Defendants utilize deceptive screen prompts on their ATM
22   machines to trick customers into engaging in balance inquiries that the consumers would
23   not otherwise purchase. Plaintiffs and each consumer who used one of the ATM
24   Defendants’ ATM machine made a single balance inquiry, but was subsequently charged
25   one or more out-of-network ATM Balance Inquiry Fees from their financial institutions.
26         252. FCTI’s deceptive scheme has allowed consumers’ financial institutions to
27   wrongfully collect double the amount of out-of-network Balance Inquiry Fees than they
28

                                       63
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   otherwise might have been entitled to. These funds are specific and readily identifiable
 2   from their customers’ accounts.
 3         253. Cardtronics’ and Cash Depot’s deceptive scheme has allowed consumers’
 4   financial institutions to wrongfully collect out-of-network Balance Inquiry Fees in addition
 5   to lawful, out of network cash withdrawal fees. These funds are specific and readily
 6   identifiable from their customers’ accounts.
 7         254. As a result, the ATM Defendants have wrongfully collected interchange fees
 8   from the consumers’ financial institutions through their wrongful practices associated with
 9   assessing out-of-network balance inquiries at their ATM machines.
10         255. The ATM Defendants have thus, without proper authorization, assumed and
11   exercised the right of ownership over these funds, in hostility to the rights of Plaintiffs and
12   the members of the Nationwide Classes, without legal justification.
13         256. The ATM Defendants continue to retain these funds unlawfully without the
14   consent of Plaintiffs or members of the Nationwide Classes.
15         257. The ATM Defendants intends to permanently deprive Plaintiffs and members
16   of the Nationwide Classes of those funds.
17         258. These funds are properly owned by Plaintiffs and members of the Nationwide
18   Classes, not the ATM Defendants which now claim they are entitled to a portion of their
19   ownership, contrary to the rights of Plaintiffs and members of the Nationwide Classes.
20         259. Plaintiffs and the members of the Nationwide Classes are entitled to the
21   immediate possession of these funds.
22         260. The ATM Defendants have wrongfully converted these specific and readily
23   identifiable funds.
24         261. The ATM Defendants’ wrongful conduct is continuing.
25         262. As a direct and proximate result of this wrongful conversion, Plaintiffs and
26   the members of the Nationwide Classes have suffered and continue to suffer damages.
27
28

                                       64
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1         263. By reason of the foregoing, Plaintiffs and the members of the Nationwide
 2   Classes are entitled to recover from the ATM Defendants all damages and costs permitted
 3   by law, including all amounts that the ATM Defendants have wrongfully converted.
 4
 5                              FOURTH CAUSE OF ACTION
                                       NEGLIGENCE
 6
                (Against the ATM Defendants on Behalf of the Nationwide Classes)
 7
 8         264. Plaintiffs Covell, Schertzer and Hicks incorporate the preceding allegations
 9   by reference as if fully set forth herein.
10         265. The ATM Defendants utilize deceptive screen prompts on their ATM
11   machines to trick customers into engaging in balance inquiries that the consumers would
12   not otherwise purchase. Plaintiffs and each consumer who used one of the ATM
13   Defendants’ ATM machine made a single balance inquiry, but was subsequently charged
14   one or more out-of-network ATM Balance Inquiry Fees from their financial institutions.
15   Defendants FCTI, Cardtronics, and Cash Depot each used deceptive screen prompts at their
16   out-of-network ATM machines, including the “Balance Inquiry At Start Screen Prompt,”
17         266. Each ATM Defendant owed a duty of care to Plaintiffs and Class Members to
18   explicitly ask consumers and/or otherwise acquire their actual consent to engage in a
19   balance inquiries.
20         267. The ATM Defendants each had a duty to meaningfully inform their
21   customers, including Plaintiffs that balance inquiries preceding the Cash Withdrawals were
22   separate transactions.
23         268. The ATM Defendants each had a duty to acquire the consent of the Plaintiffs
24   to engage in a balance inquiry prior to acquiring and providing such information to
25   Plaintiffs and prior to communicating the fact that a balance inquiry had occurred to BofA.
26         269. The ATM Defendants and each of them had a duty not to mislead Plaintiffs
27   and trick them into engaging into balance inquiries that they otherwise did not seek to
28   perform.

                                       65
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1          270. The ATM Defendants and each of them, failed in the discharge of their duties
 2   and did breach their duties as alleged herein.
 3          271. Each ATM Defendant was negligent and breached its duty of care owed to
 4   Plaintiffs and Class Members in one or more of the following respects:
 5                 a. Reordering ATM machine screen prompts, (i.e., the “Balance Inquiry at
 6                    Start Screen Prompt”) so that the fist screen a customer views after debit
 7                    pin entry is an immediate prompt asking if they would like to view their
 8                    available account balance, creating confusion and causing consumers to
 9                    believe the service is an integral part of a cash withdrawal transaction;
10                    and/or,
11                 b. Utilizing balance inquiry screen prompts that force consumers using the
12                    ATM to effectively opt-out of a balance inquiry, as opposed to
13                    affirmatively selecting to “opt-in;” and/or
14                 c. Using confusing and misleading language to describe balance inquiries;
15                 d. Failing to clearly ask whether the consumer wishes to engage in a balance
16                    inquiry prior to proceeding with their intended cash withdrawal; and/or
17                 e. Misrepresenting and falsely advertising that balance inquiries are “free,”
18                    when in reality, the consumers’ financial institution assesses out-of-
19                    network Balance Inquiry Fees on each transaction.
20          272. Therefore as direct and proximate cause of said breach, Plaintiffs were harmed
21   in the amount of the Out of Network Fees assessed and charged by BofA as alleged herein.
22   Said fees were, in turn, in whole or in part paid directly to the ATM Defendants by BofA.
23   As a direct and proximate result of one or more of the aforementioned negligent acts,
24   Plaintiffs and Class Members suffered economic loss in the amount of each out-of-network
25   Balance Inquiry Fee charged to each Plaintiff and Class Member and a portion of such fees
26   received by the ATM Defendants in the form of interchange fees paid by each consumers’
27   financial institution.
28

                                        66
                       SECOND AMENDED CLASS ACTION COMPLAINT
 1         273. By reason of the foregoing, Plaintiffs and the members of the Nationwide
 2   Classes are entitled to recover from the ATM Defendants all damages and costs permitted
 3   by law, including all amounts that the ATM Defendants have wrongfully collected.
 4         274. Accordingly, Plaintiffs seek damages against the ATM Defendants in the
 5   amount of interchange fees received directly from the consumers’ financial institutions.
 6
 7                               FIFTH CAUSE OF ACTION
                    VIOLATION OF THE FALSE ADVERTISING LAW
 8
                            Cal. Bus. & Prof. Code § 17500, et seq.
 9             (Against Defendant Cash Depot on Behalf of the California Class)
10
           275. Plaintiff Hicks incorporates the preceding allegations as if fully set forth
11
     herein.
12
13         276. California Business and Professions Code § 17500 provides:
           It is unlawful for any . . . corporation . . . with intent . . . to induce the public
14
           to enter into any obligation relating thereto, to make or disseminate or cause
15         to be made or disseminated . . . from this state before the public in any state,
           in any newspaper or other publication, or any advertising device, or by public
16
           outcry or proclamation, or in any other manner or means whatever, including
17         over the Internet, any statement . . . which is untrue or misleading, and which
           is known, or which by the exercise of reasonable care should be known, to be
18
           untrue or misleading . . .(Emphasis added).
19
           277. Cash Depot’s practice of advertising on its Cash Depot ATM machines that
20
     consumers can “Avoid Overdraft Fees Check Your Balance for Free,” when in reality,
21
     consumers incur an out-of-network Balance Inquiry Fee from their financial institution,
22
     constitutes an unfair, untrue, and misleading practice.
23
           278. Cash Depot’s blatant misrepresentation that they can check their available
24
     balance for “free” gives consumers the false impression that they will not later incur an
25
     out-of-network Balance Inquiry Fee for conducting a balance inquiry at Defendant’s Cash
26
     Depot ATM machines.
27
28

                                       67
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1         279. Consumers, including Plaintiff Hicks, read the unavoidable representation at
 2   Cash Depot’s ATM machine and were subsequently deceived into engaging in a balance
 3   inquiry as they proceed to their ultimate cash withdrawal transaction.
 4         280. Cash Depot knows or has reason to know that balance inquiries are not “free”
 5   because Cash Depot collects interchange fees from consumers’ financial institutions for
 6   each balance inquiry that a consumer conducts at its Cash Depot ATM machines.
 7         281. Cash Depot misleads consumers by making misleading and false statements
 8   and failing to disclose what is required as stated in the Code alleged above.
 9         282. As a direct and proximate result of Cash Depot’s misleading and false
10   advertisement, Plaintiff Hicks and Class Members have suffered injury in fact and have
11   lost money in the form of Balance Inquiry Fees. As such, Plaintiff Hicks requests that this
12   Court order Cash Depot to restore this money to Plaintiff and all Class Members, and to
13   enjoin Cash Depot from continuing these unfair practices in violation of the FAL in the
14   future. Otherwise, Plaintiff Hicks, Class Members, and the broader public will be
15   irreparably harmed and/or denied an effective and complete remedy.
16                              SIXTH CAUSE OF ACTION
                VIOLATION OF THE CONSUMER LEGAL REMEDIES ACT
17
                                Cal. Civ. Code § 1770, et seq.
18             (Against Defendant Cash Depot on Behalf of the California Class)
19
           283. Plaintiff Hicks incorporates the preceding allegations as if set forth fully
20
     herein.
21
           284. Defendant Cash Depot is a “person” as defined by the CLRA. Cal. Civ. Code
22
     § 1761(c).
23
           285. Plaintiff Hicks and Class Members are “consumers” within the meaning of
24
     the CLRA as defined by Cal. Civ. Code § 1761(d).
25
           286. The CLRA prohibits “unfair or deceptive acts or practices undertaken by any
26
     person in a transaction intended to result or which results in the sale or lease of goods or
27
     services to any consumer[.]” Cal. Civ. Code § 1770(a).
28

                                      68
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1         287. Specifically, the CLRA prohibits “[a]dvertising goods or services with the
 2   intent not to sell them as advertised.” Cal. Civ. Code § 1770(a)(9).
 3         288. Cash Depot’s blatant misrepresentation, “Avoid Overdraft Fees Check Your
 4   Balance for Free,” constitutes a deceptive and misleading business practice in violation of
 5   the CLRA. Moreover, Defendant’s misrepresentation violates Section 1770(a)(9) because
 6   consumers do incur an out-of-network Balance Inquiry Fee from their financial institutions
 7   despite Cash Depot’s explicit advertisement that consumers can check their available
 8   balance for “free.”
 9         289. Cash Depot knows or has reason to know that consumers will be charged for
10   such out-of-network balance inquiries because Cash Depot receives payments from
11   consumers’ financial institutions for each balance inquiry that a consumer conducts at its
12   Cash Depot ATM machines.
13         290. Defendant continues to violate the CLRA and continues to injure the public
14   by using the false, deceptive, and misleading advertisement on its Cash Depot ATM
15   machines that consumers can check their balances for “free,” when in reality, that is untrue.
16         291. Accordingly, Plaintiff Hicks seeks injunctive relief on behalf of the general
17   public to prevent Cash Depot from continuing to engage in such deceptive and illegal
18   practices.
19         292. Cash Depot’s violation of the CLRA has caused Plaintiff and putative Class
20   Members to suffer ascertainable losses.
21   Pursuant to Section 1782(d), Plaintiff reserves the right to amend this cause of action to
22   include a request for damages under the CLRA pursuant to Section 1782(a) within 30 days
23   of providing the required notice.
24                                  CAUSES OF ACTION
                    (Against BofA arising from the assessment of OON Fees)
25
26                            SEVENTH CAUSE OF ACTION
                  BREACH OF CONTRACT INCLUDING THE COVENANT
27
                         OF GOOD FAITH AND FAIR DEALING
28                   (Against BofA on Behalf of the Nationwide Classes)

                                       69
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1
 2         293. Plaintiffs incorporate the preceding allegations as if fully set forth herein.
 3         294. Plaintiffs Hicks, Schertzer, and Covell have BofA checking accounts, which
 4   are governed by BofA’s standardized account agreement, fee schedule, and related
 5   documents
 6         295. BofA has misconstrued in its standardized account agreements, fee schedules,
 7   and related documents the true nature of their mandatory assessment of OON Fees during
 8   out-of-network ATM transactions and breached the terms of their agreements with
 9   accountholders. BofA’s standardized account agreements indicate that the bank will not
10   assess an additional OON Fee for a balance inquiry undertaken in conjunction with a cash
11   withdrawal and that not more than one OON Fee will be assessed for a single ATM usage
12   and that no fee for a balance inquiry will be assessed without the knowing authorization of
13   the accountholder.
14         296. BofA violates these provisions.
15         297. Similarly, no contractual provision authorizes BofA to assess two fee arising
16   from a single purported balance inquiry preceding a cash withdrawal when a customer uses
17   an FCTI ATM machine.
18         298. Therefore, BofA breached the terms of their standardized account agreements
19   by charging OON Fees for balance inquiries conducted at out-of-network ATM machines.
20         299. Under the laws of the states where BofA does business, good faith is an
21   element of every contract. Whether by common law or statute, all such contracts impose
22   upon each party a duty of good faith and fair dealing. Good faith and fair dealing, in
23   connection with executing contracts and discharging performance and other duties
24   according to their terms, means preserving the spirit – not merely the letter – of the bargain.
25   Put differently, the parties to a contract are mutually obligated to comply with the substance
26   of their contract in addition to its form. Evading the spirit of the bargain and abusing the
27   power to specify terms constitute examples of bad faith in the performance of contracts.
28

                                       70
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1         300. Subterfuge and evasion violate the obligation of good faith in performance
 2   even when an actor believes their conduct to be justified. Bad faith may be overt or may
 3   consist of inaction, and fair dealing may require more than honesty. Examples of bad faith
 4   are evasion of the spirit of the bargain, willful rendering of imperfect performance, abuse
 5   of a power to specify terms, and interference with or failure to cooperate in the other party’s
 6   performance.
 7         301. BofA has breached the covenant of good faith and fair dealing in their
 8   standardized account agreements through their OON Fee policies and practices as alleged
 9   herein.
10         302. Plaintiffs and Class Members have performed all, or substantially all, of the
11   obligations imposed on them under BofA’s standardized account agreements.
12         303. Plaintiffs and Class Members have sustained damages as a result of BofA’s
13   breach of the contract and the covenant of good faith and fair dealing.
14                             EIGHTH CAUSE OF ACTION
                    VIOLATION OF THE UNFAIR COMPETITION LAW
15
                       (Against BofA on Behalf of the California Class)
16
17         304. Plaintiffs incorporate the preceding allegations as if fully set forth herein.
18         305. BofA’s conduct described herein violates the Unfair Competition Law (the
19   “UCL”) codified at California Business & Professions Code section 17200, et seq.
20         306. The UCL prohibits, and provides civil remedies for, unfair competition. Its
21   purpose is to protect both consumers and competitors by promoting fair competition in
22   commercial markets for goods and services. In service of that purpose, the Legislature
23   framed the UCL’s substantive provisions in broad, sweeping language.
24         307. By defining unfair competition to include any “any unlawful, unfair or
25   fraudulent business act or practice,” the UCL permits violations of other laws to be treated
26   as unfair competition that is independently actionable, and sweeps within its scope acts and
27   practices not specifically proscribed by any other law.
28

                                       71
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1           308. BofA has committed fraudulent business acts and practices in violation of Cal.
 2   Bus. & Prof. Code § 17200, et seq., when they affirmatively and knowingly misrepresented
 3   their OON Fee practices. Such representations misled Plaintiffs and are likely to mislead
 4   the public.
 5           309. In addition, BofA committed fraudulent business acts and practices in
 6   violation of Cal. Bus. & Prof. Code § 17200, et seq., when they affirmatively and
 7   knowingly omitted the total price of out of network ATM transactions and failed to
 8   adequately inform consumers they would be charged two OON Fees for a cash withdrawal
 9   preceded by a balance inquiry at the same out of network ATM. Such omissions misled
10   Plaintiffs and are likely to mislead the public.
11           310. Additionally, BofA’s conduct was unfair insofar as it was not motivated by
12   any business or economic need or rationale. The harm and adverse impact of BofA’s
13   conduct on members of the general public was neither outweighed nor justified by any
14   legitimate reasons, justifications, or motives.
15           311. The harm to Plaintiffs and Class Members arising from BofA’s unfair
16   practices relating to the imposition of OON Fees outweighs the utility, if any, of those
17   practices.
18           312. BofA’s unfair business practices relating to the assessment of OON Fees as
19   alleged herein are immoral, unethical, oppressive, unscrupulous, unconscionable, and/or
20   substantially injurious to Plaintiffs and Class Members.
21           313. BofA’s conduct was substantially injurious to consumers in that they have
22   been forced to pay multiple OON Fees, which are misrepresented in their contracts with
23   BofA.
24           314. BofA also committed fraudulent business acts and practices in violation of
25   Cal. Bus. & Prof. Code § 17200, et seq., in conjunction with the ATM Defendants when
26   BofA blindly permitted the ATM Defendants to determine for them when and how an out-
27   of-network ATM transaction has occurred and then subsequently collecting OON Fees that
28   they would otherwise not be entitled to.

                                        72
                       SECOND AMENDED CLASS ACTION COMPLAINT
 1         315. As a result of BofA’s violations of the UCL, Plaintiffs and members of the
 2   Class have paid, and/or will continue to pay, unreasonably excessive amounts of money
 3   for banking services and thereby have suffered and will continue to suffer actual damages.
 4                             NINTH CAUSE OF ACTION
                VIOLATION OF THE CONSUMER LEGAL REMEDIES ACT
 5
                     (Against BofA on Behalf of the California Classes)
 6
 7         316. Plaintiffs incorporate the preceding allegations by reference as if fully set
 8   forth herein.
 9         317. BofA is a “person” as defined by the CLRA. Cal. Civ. Code § 1761(c).
10         318. Plaintiffs and Class Members are “consumers” within the meaning of the
11   CLRA, as defined by Cal. Civ. Code § 1761(d).
12         319. The CLRA prohibits “unfair or deceptive acts or practices undertaken by any
13   person in a transaction intended to result or which results in the sale or lease of goods or
14   services to any consumer[.]” Cal. Civ. Code § 1770(a).
15         320. BofA’s misrepresentations that they will not charge multiple OON Fees for a
16   cash withdrawal preceded by a balance inquiry at a out-of-network ATM machine
17   constitute deceptive and misleading business practices in violation of the CLRA.
18         321. BofA continues to violate the CLRA and continue to injure the public by using
19   false, deceptive, and misleading terms in their standardized account agreements.
20   Accordingly, Plaintiffs seek injunctive relief on behalf of the general public to prevent
21   BofA from continuing to engage in these deceptive and illegal practices.
22         322. BofA’s violation of the CLRA caused Plaintiffs and putative Class Members
23   to suffer ascertainable losses.
24         323. In conjunction with the filing of the First Amended Complaint, Plaintiffs’
25   Counsel mailed BofA a notice of its violations of Cal. Civ. Code § 1770 in accordance with
26   Cal. Civ. Code § 1782 and demanded that it rectify the problems associated with the actions
27   detailed above and give notice to all affected consumers of its intent to act.
28

                                       73
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1           324. BofA failed to appropriately respond to Plaintiffs’ letter or agree to rectify the
 2   problems associated with the actions detailed above and give notice to all affected
 3   consumers within 30 days of the date of written notice pursuant to § 1782 of the CLRA.
 4   Therefore, Plaintiffs seek claims for actual or punitive damages, as appropriate, against
 5   BofA.
 6
 7                                TENTH CAUSE OF ACTION
                                         CONVERSION
 8
                        (Against BofA on Behalf of the Nationwide Classes)
 9
10           325. Plaintiffs incorporate the preceding allegations as if set forth fully herein.
11           326. BofA had and continues to have a duty to maintain and preserve their
12   customers’ checking accounts and to prevent their diminishment through their own
13   wrongful acts.
14           327. BofA has wrongfully collected OON Fees from Plaintiffs and the Nationwide
15   Classes, and have taken specific and readily identifiable funds from their accounts in
16   payment of these fees in order to satisfy them.
17           328. BofA has, without proper authorization, assumed and exercised the right of
18   ownership over these funds, in hostility to the rights of Plaintiffs and the members of the
19   Nationwide Classes, without legal justification.
20           329. BofA continues to retain these funds unlawfully without the consent of
21   Plaintiffs or members of the Nationwide Classes.
22           330. BofA intends to permanently deprive Plaintiffs and the members of the
23   Nationwide Classes of these funds.
24           331. These funds are properly owned by Plaintiffs and the members of the
25   Nationwide Classes, not BofA, which now claims that that is entitled to its ownership,
26   contrary to the rights of Plaintiffs and the members of the Nationwide Classes.
27           332. Plaintiffs and members of the Nationwide Classes are entitled to the
28   immediate possession of these funds.

                                        74
                       SECOND AMENDED CLASS ACTION COMPLAINT
 1         333. BofA has wrongfully converted these specific and readily identifiable funds.
 2         334. BofA’s wrongful conduct is continuing.
 3         335. As a direct and proximate result of this wrongful conversion, Plaintiffs and
 4   members of the Nationwide Classes have suffered and continue to suffer damages.
 5         336. By reason of the foregoing, Plaintiffs and the members of the Nationwide
 6   Classes are entitled to recover from BofA all damages and costs permitted by law,
 7   including all amounts that BofA has wrongfully converted.
 8                                    CAUSES OF ACTION
 9       (Against BofA arising from overcharging for International Transaction Fees)
10                         TWELTH CAUSE OF ACTION
                 BREACH OF CONTRACT INCLUDING THE COVENANT
11
                       OF GOOD FAITH AND FAIR DEALING
12
13         337. Plaintiff incorporates the preceding allegations by reference as if fully set
14   forth herein.
15         338. Plaintiff and BofA contracted for checking account and payment card
16   services, as embodied in the Account Agreement and Fee Schedule.
17         339. The Fee Schedule states that BofA will assess an International Transaction
18   Fee capped at 3%. See Exhibit No. 2, BofA Fee Schedule, P. 9. (bold and underline added).
19         340. BofA breached its contract with Ms. Schertzer and class members when it
20   assessed International Transaction Fees in excess of 3.00%, as described herein.
21         341. Plaintiff and members of the putative Class have performed all of the
22   obligations on them pursuant to Account Agreement and Fee Schedule.
23         342. Plaintiff and members of the putative Class have sustained monetary damages
24   as a result of Defendant’s breach.
25         343. Under the laws of the State of California and other states where BOFA does
26   business, good faith is an element of every contract. Whether by common law or statute,
27   all such contracts impose upon each party a duty of good faith and fair dealing. Good faith
28   and fair dealing, in connection with executing contracts and discharging performance and

                                      75
                     SECOND AMENDED CLASS ACTION COMPLAINT
 1   other duties according to their terms, means preserving the spirit—not merely the letter—
 2   of the bargain. Put differently, the parties to a contract are mutually obligated to comply
 3   with the substance of their contract in addition to its form. Evading the spirit of the bargain
 4   and abusing the power to specify terms constitute examples of bad faith in the performance
 5   of contracts.
 6         344. Subterfuge and evasion violate the obligation of good faith in performance
 7   even when an actor believes their conduct to be justified. Bad faith may be overt or may
 8   consist of inaction, and fair dealing may require more than honesty. Examples of bad faith
 9   are evasion of the spirit of the bargain, willful rendering of imperfect performance, abuse
10   of a power to specify terms, and interference with or failure to cooperate in the other party’s
11   performance.
12         345. BofA breached the covenant of good faith and fair dealing in its Account
13   Agreement and Fee Schedule by engaging in the policies and practices as alleged herein.
14   Specifically, BofA abuses its discretion under the contract by rounding up transactions
15   such that BofA charges International Transaction Fees exceeding 3.00% on a per
16   transaction basis.
17         346. Plaintiff and members of the Class have performed all, or substantially all, of
18   the obligations imposed on them under the contract.
19         347. Plaintiff and members of the Class have sustained damages as a result of
20   BofA’s breach of the contract and breach of the covenant of good faith and fair dealing.
21                            THIRTEENTH CAUSE OF ACTION
                                   VIOLATION OF THE UCL
22
                              Cal. Bus. & Prof. Code § 17200, et seq.
23                        (On Behalf of Plaintiff and the California Class)
24
           348. Plaintiff incorporates the preceding allegations by reference as if fully set
25
     forth herein.
26
           349. California Business & Professions Code § 17200 prohibits acts of “unfair
27
     competition,” including any “unlawful, unfair or fraudulent business act or practice.”
28

                                       76
                      SECOND AMENDED CLASS ACTION COMPLAINT
 1   BofA’s conduct related to the imposition of International Exchange Fees violated the
 2   statute’s “unfair” and “fraudulent” prongs.
 3         350. BofA committed unfair business acts and practices in violation of Cal. Bus. &
 4   Prof. Code § 17200, et seq., by representing to Plaintiff and the public that it will charge
 5   only a flat 3.00% fee for international payment card transactions. BofA failed to disclose
 6   that its rounding practices result in the assessment of such fees in excess of 3.00%.
 7         351. BofA committed fraudulent business acts and practices in violation of Cal.
 8   Bus. & Prof. Code § 17200, et seq., when it affirmatively and knowingly misrepresented
 9   that it charges a flat 3.00% International Transaction Fee.
10         352. As a direct and proximate result of BofA’s unfair and deceptive practices,
11   Plaintiff and Class members suffered and will continue to suffer actual damages.
12         353. As a result of its unfair and deceptive conduct, BofA has been unjustly
13   enriched and should be required to disgorge its unjust profits and make restitution to
14   Plaintiff and Class members pursuant to Cal. Bus. & Prof. Code §§ 17203 and 17204.
15         354. Plaintiff and the Class further seek an order enjoining BofA’s unfair or
16   deceptive acts or practices, and an award of attorneys’ fees and costs under Cal. Code of
17   Civ. Proc. § 1021.5.
18                             FOURTEENTH CAUSE OF ACTION
                                            CONVERSION
19
                     (On Behalf of Plaintiff, the National Class, and the California Class)
20         355. Plaintiff incorporates the preceding allegations by reference as if fully set
21   forth herein.
22         356. BofA had and continues to have a duty to maintain and preserve its customers’
23   checking accounts and to prevent their diminishment through its own wrongful acts.
24         357. BofA has collected excessive International Transaction Fees from Plaintiff
25   and the members of the Classes, and has taken specific and readily identifiable funds from
26   their accounts in payment of these fees in order to satisfy them.
27         358. BofA has, without proper authorization, assumed and exercised the right of
28

                                         77
                        SECOND AMENDED CLASS ACTION COMPLAINT
 1   ownership over these funds, in hostility to the rights of Plaintiff and the members of the
 2   Classes, without legal justification.
 3         359. BofA continues to retain these funds unlawfully without the consent of
 4   Plaintiff or members of the Classes.
 5         360. BofA intends to permanently deprive Plaintiff and the members of the Classes
 6   of these funds.
 7         361. These funds are properly owned by Plaintiff and the members of the Classes,
 8   not BofA, which now claims that it is entitled to their ownership, contrary to the rights of
 9   Plaintiff and the members of the Classes.
10         362. Plaintiff and the members of the Classes are entitled to the immediate
11   possession of these funds.
12         363. BofA has wrongfully converted these specific and readily identifiable funds.
13         364. BofA’s wrongful conduct is continuing.
14         365. As a direct and proximate result of this wrongful conversion, Plaintiff and the
15   members of the Classes have suffered and continue to suffer damages.
16         366. By reason of the foregoing, Plaintiff and the members of the Classes are
17   entitled to recover from BofA all damages and costs permitted by law, including all
18   amounts that BofA has wrongfully converted.
19
20                                    PRAYER FOR RELIEF
21         WHEREFORE, Plaintiffs demand judgment against Defendants for themselves and
22   the Class members as follows:
23
24                (a)    Declaring BofA’s Balance Inquiry Fee policies and practices to be
                         wrongful, unfair, and a breach of contract;
25
                  (b)    Restitution of all relevant fees paid by Plaintiffs and members of the
26
                         proposed classes to BofA as a result of the wrongs alleged herein in
27                       an amount to be determined at trial;
28

                                         78
                        SECOND AMENDED CLASS ACTION COMPLAINT
 1   (c)    Restitution of all relevant fees paid by Plaintiffs and members of the
            proposed classes to the ATM Defendants as a result of those monies
 2
            being paid to the ATM Defendants from BofA as alleged herein and
 3          as a result of the wrongs alleged herein in an amount to be determined
            at trial;
 4
 5   (d)    Disgorgement of the ill-gotten gains derived by ATM Defendants and
            BofA from their misconduct;
 6
     (e)    Actual damages in an amount according to proof;
 7
 8   (f)    Statutory, punitive, and exemplary damages, as permitted by law;

 9   (g)    Pre-judgment interest at the maximum rate permitted by applicable
            law;
10
11   (h)    An order on behalf of the general public enjoining BofA from
            continuing to employ unfair methods of competition and commit
12          unfair and deceptive acts and practices alleged in this complaint and
13          any other acts and practices proven at trial;

14   (i)    An order on behalf of the general public enjoining the ATM
            Defendants from continuing to employ unfair methods of competition
15
            and commit unfair and deceptive acts and practices alleged in this
16          complaint and any other acts and practices proven at trial;
17   (j)    Costs and disbursements assessed by Plaintiffs in connection with this
18          action, including reasonable attorneys’ fees pursuant to applicable
            law;
19
     (k)    Such other relief as this Court deems just and proper.
20
21   -As to Defendant BofA as it relates to the overcharging of International
     Transaction Fees:
22
     (l)    Declaring BofA’s practice of charging International Transaction Fees
23
            in excess of 3.00% to be wrongful, unfair, deceptive, and a breach of
24          contract;
25   (m)    Restitution of all relevant International Exchange Fees paid to BofA
26          by Plaintiff and the Classes, as a result of the wrongs alleged herein an
            amount to be determined at trial;
27
28

                            79
           SECOND AMENDED CLASS ACTION COMPLAINT
 1                (n)    Disgorgement of the ill-gotten gains derived by BofA from its
                         misconduct;
 2
 3                (o)    Actual damages in an amount according to proof;
 4                (p)    Statutory, punitive, and exemplary damages, as permitted by law;
 5                (q)    Pre-judgment interest at the maximum rate permitted by applicable
 6                       law;

 7                (r)    An order enjoining BofA from continuing to misrepresent its
                         International Transaction Fee policies in its publicly available
 8
                         documents and marketing materials, such as its “Account Agreement”
 9                       and “Fee Schedule”
10                (s)    Costs and disbursements assessed by Plaintiff in connection with this
11                       action, including reasonable attorneys’ fees pursuant to applicable
                         law; and
12
                  (t)    Such other relief as this Court deems just and proper.
13
14
15                                DEMAND FOR JURY TRIAL
16         Plaintiffs and all others similarly situated hereby demand trial by jury on all issues
17   in this complaint that are so triable as a matter of right.
18
19     Dated: May 31, 2019
                                                 CARLSON LYNCH SWEET
20                                               KILPELA & CARPENTER, LLP
21
                                                 /s/ _Todd D. Carpenter________
22
                                                 Todd D. Carpenter (CA 234464)
23                                               1350 Columbia St., Ste. 603
                                                 San Diego, California 92101
24                                               Telephone: 619.762.1900
                                                 Facsimile: 619.756.6991
25                                               tcarpenter@carlsonlynch.com

26
                                                 KALIEL PLLC
27                                               Jeffrey D. Kaliel (CA Bar No. 238293)
                                                 Sophia Gold (CA Bar No. 307971)
28                                               1875 Connecticut Ave., NW, 10th Floor
                                                 Washington, D.C. 20009
                                         80
                        SECOND AMENDED CLASS ACTION COMPLAINT
 1                  (202) 350-4783
                    jkaliel@kalielpllc.com
 2                  sgold@kalielpllc.com
 3
                    Attorneys for Plaintiff
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                      81
     SECOND AMENDED CLASS ACTION COMPLAINT
